 IntheMatter of ANDREW JERGENSCO.OF CALIFORNIAandSOAP .COS3IETICWORKERS UNION,No. 21361 ,Cases Nos. R-762 and C-793-Decided September 27, 1940Jurisdiction:toilet preparations manufacturing industry.Unfair Labor PracticesCompany-Dominated Unions:formation of first, to forestall outside organization ;participation in formation of : suggesting organization ; calling and attend-ing meetings ; participation in administration ; serving as officers ; attendingand soliciting employees to attend meetings-successor organization formedafter dissolution of predecessor ; similarity in structure and identity ofofficers ;solicitation,surveillance, threats and anti-union statements bysupervisory employees.'Discrimination:dischargesfor unionmembership and activities; lay-offs be-cause of union membership and failure to affiliate with company-dominatedunion ; delayed reinstatements because of union membership and refusal tojoin company-dominated union ; charges of discrimination dismissed as toseveral employees.Collective Bargaining:charges of,dismissed.Remedial Orders:successor dominated labor organization disestablished; em-ployees who have not been reinstated ordered reinstated; pack pay awardedthose employees who have been reinstated as well as those ordered rein-stated ; employees laid-off in a non-discriminatory manner placed upon apreferential list.In order to bar a resumption or repetition of employer domination to alabor organization which has been replaced by another organization, em-ployerorderedto cease and desist from dominating, interfering with, orcontributing support to it.Employee convicted of loiteringorderedreinstatedwhere there is noshowing that his past record in any way affected his efficiency ortrustworthiness as an employee.Evidence-Illegally obtained evidence admissible where it does not appear that anygovernment agent-acted in collusion with culpable person in securing theevidence, thereby violating some provision of the U. S Constitution, andwhere it does not appear that obtaining the document or revealing itscontents violated any Federal Statute.Practice and Procedure:petition dismissed in view of lapse of time since filing.Mr. Frank A. Mouritsen,for the Board.Mr. Ralph E. Palmer,of Glendale, Calif., andMr. - E. F. Prior,ofWilmington, Calif., for the Union.Mr.FrankMergenthaler,ofLosAngeles,Calif.,fortherespondent.Mr. Harry Cooper,of counsel to the Board.27 N. L. R. B., No. 107521 522DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF. THE CASEOn November 8, 1937, Soap & Cosmetic Workers Union; No.21361,1 herein called the Union, filed with the Regional Director forthe Twenty-first Region (Los Angeles, California) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Andrew Jergens Co. of California,Burbank, California, herein called the respondent, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On December 3, 1937, the Union filed with the Regional Director acharge alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning' ofthe Act.On December 21, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation in CaseNo. R-762, authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice, and, acting pur-suant to Article III, Section 10 (c) (2) and Article II, Section 37(b) of said Rules and Regulations, further ordered that Case No.R-762 and Case No. C-793 be consolidated for purposes of hearing.Upon the aforesaid charge and upon amended charges duly filedby the Union, the Board, by the Regional Director, issued its com-plaint dated January 4, 1938, against the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the Act.Apart fromthe jurisdictional allegations, the complaint, as amended prior to andat the hearing, alleged in substance (1) that the production em-ployees of the respondent, excluding office employees, maintenanceemployees, foremen, forewomen, and supervisors, constitute a unitappropriate for the purposes of collective bargaining; (2) that al-though a majority of the employees in said unit have, designatedthe Union as their exclusive bargaining representative, the respondent3This labororganization was designated as Soap & CosmeticWorkers A.F. of L. on thepetition,charge, complaint,and other formal papers.At thehearing the pleadings wereamended to state the name.of the organization as set forth above. ANDREW' J'E'RGUNSI CO. OF CALIFORNIA523has refused and continues to refuse to bargain collectively withthe Union; (3), that the respondent has dominated, supported, andinterfered with the formation and administration of two labor or-ganizations, respectively known as Andrew Jergens Employees' As-sociation, herein called the Association, and Independent Soap &CosmeticWorkers Union, Inc., herein called the Independent; (4)that the respondent laid off, refused and continues to refuse -to re-instateEd Young because of his union activity and because heengaged in concerted activities with other employees for their mutualaid and protection; (5) that the respondent discharged, refused, andcontinues to refused to reinstate 42 other named employees 2 for thereason that they joined and assisted the Union and engaged in con-certed activities, with other employees for their mutual aid andprotection; and (6) that by the foregoing and other acts, the re-spondent has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act.Copies of the complaint, accompanying notice of hearing, amend-ments to the complaint, the petition, and a separate notice of hear-ing on the petition, were duly served upon the respondent and theUnion.The Independent was served with copies of the complaint,accompanying notice of hearing and amendments to the complaint.3The respondent filed an answer to the complaint, contesting theBoard's jurisdiction of the subject matter, denying that it had en-gaged in the unfair labor practices alleged in the complaint, andmaking certain averments hereinafter referred to.The answer wasamended at the hearing.Pursuant to notice, a hearing in the consolidated cases was held atLos Angeles, California, from January 11 to March 11, 1938, in-clusive; before DwightW. Stephenson, the Trial Examiner dulydesignated by the Board.Upon motion filed by the respondent withthe Regional Director on March 19, 1938, the record was reopenedand further hearing held on April 8, 1938, for the purpose of adduc-ing after-discovered evidence relating to the case ofWilliam G.Blackmon, one of the respondent's employees.2The names of these employees follow : Suzanne Adams, Florence Arnold, Clementine,Bayless,W. G. Blackmon, June Brown, Grace Louise Bruce, Glen Campbell, Vera Campbell,Lesley (Leslie) Chatfield, Lola Cox, James (J R ) Craig, Helen Cox Dobbin (Dobbins),L. H. Eddington, Sue Fields, Mary Gracey, Melba Graistrom, Harold R. Gratias, MildredGribble,Kathryn (Katherine) Hayes, Norman Heywood, Dorothy Holmes, Lena Holmes,Lula Johnson, Jane Lansing, Jean Mills, Joseph Mulleda, Chester (C. F.) Murphy, RuthNewman, Ralph Palmer, Shea Paysinger (Peysinger), Ilene Pillow, Velma Rainwater,Virginia Reid, Ruth Rhoads, Helen Rogers, Betty Rowe, Ralph Smith, Arlene Stewart,Dolores Van Holm, Eudalia Watkinson, Nancy Williams, and Marie Worcester.3Service on the Independent was made on January 20, 1938, during a recess of thehearing,when the Second Amendment to the Complaint, alleging that the respondentdominated, supported and interfered with the formation and administration of theIndependent, was issued and served upon the parties. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board and the respondent were represented by counsel, theUnion by its president and business representative, and all partici-pated in the hearing.Although the Independent was served witha copy of the complaint and amendments thereto and was advised ofits right to intervene in the proceeding, it did not appear.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing the respondent made motions todismiss the petition on jurisdictional grounds and the complaint onthe ground that the evidence did not support its allegations.TheTrial Examiner denied these motions and his rulings are herebyaffirmed.Toward the close of the hearing, and during cross-examination ofa witness for the respondent, the Board's attorney offered in evidencea document, herein referred to as the Rothenberg memorandum.The respondent objected to its receipt in evidence on the generalbative of any issue in the case, and on the special ground that thecontents of the memorandum had not been shown to have been com-municated to anybody.The Trial Examiner overruled these objec-tions and admitted the Rothenberg memorandum.Thereafter therespondent moved to strike the document from the- record on theground that it had been obtained unlawfully by some person froma plant waste receptacle and that Board counsel had knowledge ofsuch unlawful act when he offered the document in evidence.4Therespondent did not contend that any government agent acted in col-lusion with such person in securing the document. - The Trial Exam-iner denied the respondent's motion to strike.We agree with the TrialExaminer's ruling. Illegally obtained evidence is admissible inState and Federal courts.5The modification of this rule by theFederal courts does not support the respondent's position. It doesnot appear that any government agent acted in collusion with theculpable person, thereby infringing some provision of the UnitedStates Constitution,° or that obtaining the document or revealing its4We assume, without deciding, that the document was unlawfully obtained5Olmstead v. United States,277 U S. 43S ,1171gmoreon Evidence,sections2183 and2184 ; 1934 supplement, pp 940-950.CfCode of Evidence, Tentative Draft No. 1, Anaei-can Law Institute,Rule 4-6BurdeaievMcDowell,256 U S 465 The respondent contends that, becausecounselfor the Board introduced in evidence the Rothenberg memorandum toward theclose of thehearing, it was deprived of an opportunity to investigate the removalof the document fromthe plant and the connection of agents of the Board with such removalHowever, thememorandum was introducedon March 1, 1938, and thehearingdid not close until March11, 1938.Moreover,counsel forthe respondentdid not claimthat hehad insufficient timeto make thedesired investigation and made no request for a continuance of the hearing forsuch purpose.We find that the respondentwas afforded ample opportunity to prove anyconnection between agents of the Boardand the removal of the documentfrom the plant.a ANDRE'W JERGENS CO. OF CALIFORNIA525contents violated any Federal statute.'The Board is "charged inthe public interest with the duty of preventing unfair labor prac-tices " defined in the Act, and Board proceedings thereunder are"narrowly restricted to the protection and enforcement of publicrights," as set forth therein.8Here, the respondent in effect demandsthat we subordinate the policy of the United States declared in theAct to the State criminal law or to the respondent's private rights.These interests of the State and the respondent may be vindicatedbefore an appropriate tribunal in an appropriate proceeding.Con-gress created the Board to protect the public interest in self-organi-zation and collective bargaining.In Board proceedings this publicinterestmust prevail as against the interests contended for by therespondent.°The Trial Examiner's denial of the motion to strikeis hereby affirmed.Other motions and objections to the admission of evidence weremade and ruled upon at the hearing. The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On or about July 27, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties. There-after the respondent and the Union filed their respective exceptions tothe Intermediate Report. - On December 6, 1938, the respondent filedwith the Board and served upon the parties an Affidavit of Prejudice,praying 'that the Intermediate Report of the Trial Examiner be notapproved.On December 8, 1938, the respondent filed a brief with theBoard.On December 10, 1938, the Trial Examiner filed with theBoard and served upon the parties an affidavit in answer to saidAffidavit of Prejudice.10On December 13, 1938, the Board issued anorder (1) granting the respondent's prayer and not approving theIntermediate Report; (2) expunging and striking from the'recordthe Intermediate Report, the exceptions thereto, and all other formaldocuments with respect thereto, except the Affidavit of Prejudice and'Cf. NardonivUnited States,302U S 379 ;Nardoni v United States,60 S Ct 266,8National LacoiiceCompany v N L R B,60 S. Ct 5699CfNationalLicorice Company vN L R. B.,60 S Ct.569 (Board may effectuatepoliciesof Act by invalidating contractrights);N. L. R. B v Carlisle Lninber Co , 94 F(2d) 138,99 F (2d)533 (C C. A 9),cert. den'd,304 U. S 575,306 U S.646 (Board mayeffectuate policiesof Act byan order against employer,despite unlawful conduct by charg-ing union);Republic Steel Corpv N L R B,107 F (2d) 472 (C C. A 3),Bert grantedon another issue, May20, 1940 (Board mayeffectuate policiesof Act by orderingemployerto reinstate employees,despitetheir violation of thecriminal law of the State)." From the affidavitsfiled by therespondent and the Trial Examiner it appears thatafter the close of the hearing and after the submission to the Chief Trial Examiner by theTrial Examiner of a roughdraft of theIntermediate Report, which was substantially thesame asthe draftfinally issued and served upon the parties,but before such issuance andservice,the Trial Examinerbecamea candidate in a primary election;that theelection dis-tiiet includedvoters ii ho wereemployedat the plantinvolved in this proceeding;and thatthe Trial Examiner claimed to be the "only...candidate officially indorsed by organizedlabor.' 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe affidavit of the Trial Examiner in answer thereto ; ( 3) transferringand continuing Case No. C-793 before the Board in accordance withthe Board's Rules and Regulations; (4) directing the issuance ofProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order; and (5) granting the parties the right, within 10 daysfrom the receipt of. said proposed findings, to file exceptions, to requestoral argument before the Board, and to 'request permission to file abrief with the Board.On July 18, 1940, the Board issued and duly served on the parties,and the Independent, its Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order. In its proposed findings theBoard directed that the parties herein should have the right within20 days from the date of receipt of the proposed findings to file ex-ceptions thereto and request permission to argue orally before theBoard, and within 30 days from the receipt of such proposed findingsto file a brief with the Board. 'Thereafter the respondent and theUnion filed exceptions to the proposed findings. The respondent andthe Union, respectively, also filed a brief and a statement, in supportof their exceptions.The Board has considered the exceptions, brief,70a and statement.In its brief the respondent contends that it was deprived of a fairhearing. The Board finds this contention to be without merit.bob In sofar as'the exceptions are inconsistent with the findings of fact, con-clusions of law, and order set forth below,'the Board finds them to bewithout merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a California corporation having its office andmanufacturing plant at Burbank, California. Its parent organiza-'lion,Andrew Jergens Company, Cincinnati, Ohio, an Ohio corpora-tion, owns a^ majority of its stock and determines its policies.Therespondent is engaged in the manufacture of toilet soaps, lotions,creams, powder, and toilet preparations.It purchases between 35''°'In its brief the respondent incorporates by reference a brief filed December 8, 1938.The Boaid has considered the brief of December 8 as part of the respondent's subsequentbrief"I At thecloseof theBoard's case counsel for the respondent applied for and was denieda continuance.Upon the entire record we find that such denial did not deprive the respond-ent of a fairhearingAt the close of the hearing counsel for the respondent stated withreferenceto theconduct of the hearingthat ". . .under certain circumstances,this mighthave developedinto a cat and a dog fight, if it hadn't have been for the capable and judicialmanner in which the [Trial) Examiner has handled it, and his patience in the case . . ANDREW JERGENS CO. OF CALIFORNIA.527and 50 per cent of the' raw materials used at the plant' outside theState of California.For its fiscal year from December 1, 1936,toNovember 30, 1937, the purchase price of raw materials amounted to$736,641.The bulk of the respondent's manufactured products are sold toJergens-Woodbury Sales Corporation of California, a Californiacorporation whose stock is owned by the respondent, whose officesare in the same building as those of the respondent, and whose officersare identical with those of the respondent.The sales corporationemploys no shipping employees.The respondent's shipping em-ployees do the shipping for the sales corporation.Between 40 and50 per cent of the products sold by the sales corporation for the years1936 and 1937 were shipped to points outside of California. Salesof the respondent's products in 1937 amounted to $1,300,852.89.The.sales corporation employs salesmen and serves the territory west ofa line drawn on'the eastern boundaries of New Mexico, Utah, andMontana, from the Mexican border to Canada.During November and December 1937 and January 1938 the re-spondent employed approximately 87 production and maintenanceemployees.II.THE ORGANIZATIONS INVOLVEDSoap & Cosmetic Workers Union, No. 21361, is a labor organiza-tion affiliated with the American Federation of Labor. It admitstomembership employees of the respondent except maintenanceemployees and watchmen.Andrew Jergens Employees' Association was an unaffiliated labororganization admitting to membership employees of the respondent.Independent Soap & Cosmetic Workers' Union, Inc., is a labororganization admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Domination, support, interference, restraint, and coercion,1.The Andrew Jergens Employees' AssociationIn and after April 1937 employees of the respondent engaged indiscussion concerning the formation of a labor organization.On orabout May 1 and June 10, E. F. Prior, a representative of the A. F.of L., spoke to Ralph Palmer, a shipping-department employee, andother employees about organizing "a union.On or about June 15, 1937, Ed Young, an employee in the shippingdepartment, and R. D. Van Hove, maintenance foreman, talked in 528DECISIONSOF NATIONALLABOR RELATTONS BOARDthe engine room about wage rates and union organization at the re-spondent's plant.Van Hove remarked' that organization was allright if the employees "would stick together."At this point inthe conversation Russell, then general manager, came into the engineroom.Thereupon, according to Young, Van Hove stated "that theunion never did do a company any good; in fact, it caused a lot ofstrikes and put a lot of people out of work," and Russell stated :"That a boy, Van, give them the devil."Although Van Hove atthe hearing gave a different version of his conversation with Younghe did not deny explicitly that he made the above-quoted anti-unionstatement.Van Hove denied that Russell made the above-quotedremark attributed to the latter.Russell died before the hearing.Upon the entire record we credit Young and find that Van Hoveand Russell made the afore-mentioned statements attributed to them.On June 21, 1937, Van Hove called a meeting of the employees.John Farral, soap-department foreman, and Theresa Santella, cream-department forelady, notified employees to attend. Irene Odle,powder-department forelady, notified at least one employee to at-tend.The meeting was held in the plant during the noon hour.Most of the foremen and foreladies, including Van Hove, Santella,-Odle, Farral, Gladys Eckland, forelady in the soap department, andPaul Atwood, then foreman in the shipping department, werepresent.Van Hove presided.He informed the assembled em-ployees that the purpose of the gathering was to form an "inside"organization and, by this means, to prevent the formation of an"outside" organization.Forelady Santella spoke in favor of theproposal.Pursuant to the advice of Van Hove, Santella, and otherpersons,'and over the objection of Palmer and William Blackmon,a soap-department. employee, the assembled employees agreed to meetagain that evening.The meeting, in the evening of June 21, 1937, took place in theD. A. R. hall in Burbank. Foreman Van Hove presided duringthe fiist part of the meeting. Other supervisory employees at-tended and participated therein.Forelady Santella asked JuneBrown, an employee under her supervision in the cream department,to take the minutes of the meeting.Atwood sat at a table in thefront of the room and assisted June Brown. Following some dis-cussion, it was decided to organize a new "company union." Theorganization thus formed became known as the Andrew JergensEmployees' Association.Temporary officers were elected.Foreman Van Hove and Fore-lady Odle were nominated for office but declined after strenuousobjection by Blackmon on the ground that they were supervisoryemployees.After declining her nomination, Odle turned to Black- ANDREW JERGEN-SS CO. OF CALIF'ORNLk529mon and said, "I will get even with you for this."',Palmer waselected president, Louis Cordery,an assemblerin the shipping de-partment, vice president, and June Brown, secretary.Among sev-eral departmental representatives elected was Charles Bryan, anotheremployee in the shipping department.Several days after June 21 Foreman Van Hove stated to SamuelGeneau, plant superintendent, that he had called the first meetingof that day because he "thought it was best for the employees tohave their own association to represent them rather than a unionorganization."Geneau, according to Van Hove, "seemed to thinkthat it was all right."On or about June 28, pursuant to Palmer's suggestion,a meetingof the temporary officers of the Association was held at the home ofRuby Hiberger, an employee, for the purpose of draftinga consti-tution and bylaws.Palmer presented a proposed constitution andbylaws; and attempted without success, to persuade those in at-tendance that heads of departments should not be eligible to member-ship.On July 12 the Association, at a membership meeting, adoptedits constitution and bylaws and elected permanent officers and de-partmental representatives.They included Palmer, president, Cor-dery, vice president, Jean Mills, employee in the soap department,secretary, and Ed Yingling, employee in the shipping department,treasurer.The first Monday in the month was established as aregular meeting night.Foreladies Eckland, Odle, and Santella, and Foremen Farral andVan Hove, Fred Joyner, foreman in the shipping department 12 andVincent Stephino, foreman in the cream department, became mem-bers of the Association some time between June 21 and October 4,and attended one or more meetings thereof.After its formation Forelady Eckland requested employees inher department to attend meetings of the Association.Odle re-quested at least one employee to attend a meeting of the Association,and stated, that it was important for employees to attend.On August 15 the Association requested the respondent to recog-nize it, as collective bargaining representative of its members, andthereafter the respondent agreed to such recognition of the Asso-ciation.The respondent requested the Association, at the sametime, to submit a proposed agreement.1Odle denied having made this statement, but since both Palmer and Blackmon testifiedconceinmg the remark,and since it is consistent with Odle's and the respondent's anti-unionconduct set forth below, we do not credit her denial"Joyner became foreman of the shipping department on October11, 1937,and retainedhis membership in the Association thereafter.323428-42-vol 27-35 530DECISIONS OF NATIONAL LABOR RELATION'S BOARDOn October 4 the Association held a general,membershlp meeting.At this meeting the executive committee sponsored a resolution re-questing the respondent to put into effect specified increased min-imum rates of pay. Foreman Vail Hove and Foreladies Odle andSantella spoke in opposition to the resolution on the asserted ground,_among others, that the employees were satisfied with their presentwages.The 'resolution was passed.Following the meeting of October 4,' six supervisory employees,including Van Hove, Eckland, Farral, Odle, and Santella resignedfrom the Association and several supervisory employees made state-ments hostile to the Association's demand for a wage increase.RuthNichols, assistant forelady in the soap department, informed em-ployees in the department that the forelady, Gladys Eckland, "wasquite hurt . . . thought we were going against her wishes whenwanted to ask for an increase in pay . . ." Eckland stated toemployees- in the department that "they asked for it and- they weregoing to get it."Foreman Farral stated to Blackmon : "We willhave to get busy and- get more soap out; have to build our stockup ..: You fellows, you are agitating around here .' . ." Fore-lady Odle informed employees in her department that they were"going to work from now on," and that she had "quit wasting [her]smiles" on the employees 13On or about October 9 Palmer transmitted to the respondent onbehalf of the Association the demand for increased minimum ratesof pay and a proposed agreement providing for recognition-by therespondent of the Association as representative of its members.OnOctober 15 the respondent placed in effect certain minimum ratesof pay, which apparently constituted an increase for certain cate-gories of employees. It is not clear from the record whether ornot the rates placed in effect. were equivalent to those requested bythe Association 14On October 25 the respondent submitted to theAssociation a proposed agreement which, among other things, em-bodied the October 15' minimum rate schedule, contained a clauseregulating `hours of work, recognized the Association for its mem-bers, stated that the Association was opposed to strikes, and includedother provisions limiting exercise of the right to strike.Palmer had concluded that the Association could not operateeffectively as a labor organization because of "too much oppositionwithin the Company union" and lack of outside affiliation.Accord-11Eckland, Odle,and Farral denied the above statements attributed to them,but uponthe entire recordwe donot cm edit these denials-14The rate schedules are dated August 13.General Manager Rothenberg testified at thehearing that the respondent had decided, appaiently prior to August 13. to place the mini-mum rates in effect but delayed such action until October, 15, in'order to permit therespondent to make ad iustments in its sales prices ANDREW JEiRGENS CO. OF CALIFORNIA531ingly, he decided to call a special meeting of 'the Association toconsider the question of 'dissolution.On October 25 the Association held a special meeting for thepurpose of considering the wage question and Palmer's proposal todissolve the organization.Palmer presided.Foremen Stephano andJoyner were present.Prior, A. F. of L. organizer, attended also, atthe invitation of Palmer.Palmer spoke in opposition to the pro-posed agreement submitted by the respondent and in opposition tocontinuance of the Association.Prior described the advantages ofmembership in the A. F. of L. Palmer introduced and the member-ship adopted a resolution dissolving the Association.2:Independent Soap and CosmeticWorkers'Union, Inc.At the conclusion of the meeting on October 25,15 former membersof the Association,including Palmer, applied for membership inthe,A.F. of L.,thereby forming the Union.15Thereafter,super-visory employees of the respondent made coercive statements in re-gard;to union membership and activity.Thus, on October 26 Fore-man, Stephano stated.toLeslieChatfield,an employee who hadapplied for membership in the Union at the October 25 meeting, inthe presence of other employees,that "it would go hard with those" whojoined the Union.A few days later,Stephano stated to Chatfieldthat "he was supposing that the companywouldshut down the plant"because,employees became affiliated with the Union.During theweek following October 25 Foreman Farral stated to Lloyd Edding-ton, employee in the soap department,"I have it ongoodauthoritythat, if there should be any labor trouble in the plant, it would becloseddown, and that the territories supplied by this plant,would besupplied by the other plants of theAndrewJergens Company."During the same week, Forelady Santella told Clementine Bayless,employee in the cream department,that"she knew the stockholdersof the company,and that they wouldn't stand for any foolishness,they would just close down the plant."11On or about November15The cards which employees signedat thismeeting and thereafter were applicationcards for membership in Soap & Vegetable Oil Workers Union, Local No 20283-A F. of L.,Los Angeles and vicinity, and Soap & Edible Oil Workers Union, Local No 18409, LongBeach and vicinityPrior, who distributed these application cards explained to the em-ployees that the forms were only temporary, and that the employees would have their ownlocal labor organization in Burbank which would be known as"Soap and Cosmetic WorkersUnion," and it similar explanation was made to employees by Palmer and Blackmon whensoliciting members for the Union thereafter.Prior testified that it was common practicealien organizing new groups of employees to 'use such application forms and that similarcards were used in starting other local labor organizationsThe testimony of numerousemployees who signed applications shows that they understood at the time they signed thatthey were applying for membership in a local labor organization11Farral,Stephano,and Santella denied the above' statements but upon the entire recordwe do not credit these denials 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD17,Forelady Odle interrogated Campbell, an employee under hersupervision, concerning her membership in the Union and informedher that she would earn less money because of it.On or about November 1 an unsigned notice appeared in the plantannouncing that the regular meeting of the Association would takeplace in the evening of November 1, the first Monday in November.The first Monday in the fnonth had been the regular meeting nightof the Association.Otto Braundsdorf, a maintenance employee, alsonotified the employees by word of mouth that "we would have ameeting that night as usual."Foreman Farral asked Lloyd Edding-ton, an employee under his supervision, if he would attend themeeting.The meeting was held as scheduled.The name of the inside or-ganization was changed from the Andrew Jergens Employees' As-sociation to Independent Soap and Cosmetic Workers of Burbank,California,17 but no changes in its structure were made.As Brauns-dorf testified, "We went ahead in our regular way, our rules andeverything we get is just like them old things we had before; every-thing is the same, only we changed our name to have no mistakeabout names."Cordery, former vice president of the Association,and Charles Bryan, former departmental representative in the Asso-ciation, were elected president and vice president, respectively, of theIndependent.At about the same time Cordery circulated petitions for member-ship in the Independent, to be signed by the employees.Distributionof the petitions took place in the plant.Ruth Eckland, an employeeand sister of Forelady Eckland, assisted Cordery in soliciting signa-tures to the petitions.On November 2 Assistant Forelady Nicholsasked Grafstrom, an employee in her department who had refusedto sign the petition, why she did not sign and whether she wantedto work or not. Signed petitions were placed on the desks of Fore-ladies Santella and Eckland.The activity of the respondent in relation to the formation of theUnion,and the Independent, at this time, is further revealed by amemorandum prepared by General Manager Rothenberg on Novem-ber 3 or 4. On the basis of this memorandum Rothenberg wrote aletter to his superior in Cincinnati.The memorandum is as follows :J.D.N.-Business is starting to slack off much earlier this yearthan previously.Due mostly I think to the political unrestand here on the Coast labor trouble.The Ariz. & N. Mex. menare complaining that due to mines shut down they are unable17 Subsequently the organization was incorporated and its name was changed toIndependent Soap and Cosmetic Workers' Union, Inc, ANDREW JERGENSCO. OF CALIFORNIA53.3to pick up much new business. Jones in N. Mex. also advisesthe agri. districts are hard hit.Cotton & Stock prices downuntil the Merchants are very much discouraged.GEH reportsas similar condition in his territory. -Potatoes & other Staplefarm products hopelessly below a profitable price.Last night we layed off 5 girls in the Soap Dept. & we'llpractically close this Dept. down next week-leaving some oftheHand Wrappers & 3 men- on to clean up etc. This willgive us an opening to close down the Dryer for the week and layBlackman the dryer man off (one of the AFL men). In theshipping room we will lay off 2 Packers inc. Palmer.We'llmove 2 of the girls from Soap Dept. up to the Cream Dept. andlay off 2 girls there (Roth agitators).By this move we hopeto have a clean slate if the NLB step in & it will not delay outshipments a particle.Have about 4300 gr 337 in stock and asatisfactory stock of other soaps.Expect to resume full op-erations Dec. 12th.We are hoping to lick this AFL gang, theolder men in the plant have now taken an active stand and havereorganized the Co. Assn. and I 1318 have a majority of theemployees signed up-as willing to stand by a Co. Assn.Wepresume Palmers first move will be to go to the AFL or theNBL & they may call an election. If enough of the employeessignify a willingness to stay with the Co. Assn. it will at leastput a damper on the AFL activities for the present.Have-ex-plained to the employees some of the actual facts re. our in-tentions & what they may expect from the Union. I am hopingsome facts will sink in.M. W. & Co. Glendale store has been closed since last Sat.noon.Clerks on strike.Oakland is about to be tied up witha clerks strike in 43 Retail Stores inc. C. S. & F., W. & S.,H. C. P.,'S. R., F. W. W., Kress and other similar establishments.We have already had cancellations on orders for these stores.Also notice another small flare up at the Harbor.Dave Beckfrom Seattle is in So. Cal. & claims he is going to make thisanother Seattle as far as labor is concerned & I guess Biz. con-ditions in the NW are not so good either as building has slackedoff considerably.-The Steel Co. started operations yesterday and will have thesteel erected tonight.Then the riveting.TellMr. Jergens they done a good job in cleaning up hisB A property. It looks good & will attend to it again next year.7e Symbol for"I understand." 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 8 the Union held a meeting at a place known as theBurbank Women's Club.Atwood, who had become assistant super-intendent on October 10, ' and Foreman Van Hove stationed them=selves on the lawn adjoining the meeting hall, and .engaged, in VanHove's words, in "window peeping."Upon their being discoveredby Palmer, they ran to Atwood's car which was parked in the vicinity.Palmer invited them to attend the meeting but they declined theinvitation.On November 29 the respondent ,posted a notice in the plant-settingforth Section 7 of the Act, the respondent's alleged desire to respectits employees' rights, and its alleged intention not to discriminateagainst employees because of their "labor 'activities."On or about December 6 Foreman Van Hove admittedly stated toHelen Rogers, an employee, that he ,did not "'think unions was thebest proposition for 'the employees . . . that the Association wasbetter ...."Rogers testified that Van Hove -at this time also ques-lay-offs were occurring because Palmer and Blackmon had not "letthe Association go just like they had started to," and that Palmerand Blackmon would probably lose their jobs.William Weitzel, aJanuary 25, 1938, that "it looks like as 'if the A. F. of L. fellows areall going to be out of a job."Van Hove denied making these state-ments attributed to him by Rogers ,and Weitzel, but, upon the entirerecord, we discredit such denials and find that, in substance, 'he madethese statements.Cordery resigned as, president of the Independent 'prior to its in-corporation on January 14, 1938, and was succeeded by Vice-PresidentBryan.Yingling, former treasurer of the Association, became treas-urer of the Independent.Cordery retained his membership in theIndependent and served on the -committee which arranged for itsincorporation.On January 28, 1938, the Independent informed the respondentby letter that it represented a majority of, the employees, attachedthereto a list of alleged members, and requested exclusive recogni-tion.The respondent replied that it would defer its answer to therequest during the pendency of the hearing in the present -proceeding.3.Concluding findingsForemen and foreladies at the respondent's plant supervise thework of employees in their respective departments, have the,powerto discharge employees for flagrant violation of rules, .and have, the'°Weitzel's employment ceased on February 21, 1938. ANDREW JERGENS CO. OF CALIFORNIA535power to recommend discharge for other cause to the superintendent.They also have the power to layoff and reinstate employees.Odleis apparently an exception to the foregoing, since, although she isdesignated on the record as forelady in the powder department andsupervises the work of that department, it appears that she is sub-ordinate to Santella who is the head of both the cream and powderdepartments and that she recommended to Santella whom to layoff and reinstate.The respondent does not dispute the supervisorystatus of its foremen and foreladies, namely, Eckland, Odle, Santella,Farral, Stephano, Joyner, and Van Hove; or of those employees ofhigher rank, namely, Atwood, assistant superintendent, Geneau, su-perintendent, and Rothenberg, general manager.The respondent disputes the supervisory status of Cordery, Bryan,and Nichols. 'Cordery was an assembler in the shipping departmentwho transmitted orders from the foreman to employees in that de-partment, supervised the work of packers therein, and was consideredan assistant foreman by some of such employees.Bryan was incharge of the receiving division of the shipping department andgave orders to from one to three employees under him, dependingon the amount of work in his division. Cordery and Bryan 'werethe first and second oldest employees, respectively, in.their depart-ment, and each received an hourly rate of pay of 721/2 cents, 5 centsper hour more than any other employee in the department, and arate of pay appearing under the category "assistant to foreman"on the respondent's minimum wage schedule.No employees otherthan Cordery or Bryan were designated at the hearing as assistantforemen or as assistants to foremen in the shipping department.Nichols, sample girl in the soap department, gave orders to em-ployees in her department, acted as forelady and assistant foreladyin their absence, and was considered a forelady or assistant foreladyby employees in her department.We find that Cordery, Bryan, andNichols are supervisory employees.We find that Atwood, Bryan, Cordery, Eckland, Farral, Joyner,Nichols, Odle, Santella, Stephano, and Van Hove acted in behalf ofthe respondent in forming, administering, supporting, participatingin, and interfering with, the Association and the Independent oreither, as set forth above, because of their supervisory positions; be-cause they acted pursuant to the desire, plan, and intent of therespondent to defeat the organization of its employees by -the Ameri-can Federation of Labor; and because of the other circumstancesset forth in this record.Association for the purpose of forestalling outside organization;participated in its administration, by membership, office-holding, and 536DECISIONS OF NATIONAL LABOR RELATIONS BOARD ,attendance and activity at meetings; and solicited employees to at-tendmeetings.The respondent interfered with the Associationthrough the statements and resignations of its supervisory employees,calculated to discourage the Association from making a wage 'de-mand. In sum, the respondent supported,, interfered with, andsought to dominate the Association.The Independent succeeded the Association.Neither the formaldissolution of the Association nor its change 'of name to the Inde-pendent, can conceal the continuity between these organizations.For example, General Manager Rothenberg testified that it was hisopinion that the Independent was the outgrowth of the Association.Bryan testified that "in a certain sense" there was no real changebetween the Association and the Independent.The first meeting ofthe Independent was announced as the regular meeting of the Asso-ciation, and Cordery testified that the Independent petition "wasmerely a heading stating the name of the organization, and the date,and what the petition was for, what they were signing for, thatthey understood it was a membership in the reorganized AndrewJergens Employees' Association . . . The Andrew Jergens CompanyAssociation-my daughter made a mistake in the heading. She hadAndrew Jergens Employees' Association, and she mistyped it AndrewJergens Company Association. I didn't notice it at the time ..."Cordery, Bryan, and Yingling were officers of both the Associationand, the Independent.The respondent did "nothing to mark the separation between thetwo [organizations], and publicly to deprive the successor of theadvantage of its apparently continued favor." 20The respondent,indeed, wished "to lick this A. F. L. gang" through the "reorgan-ized . . . Co. Assn.," or "at least," through it, to "put a damper onthe AFL activities for the present."To that end, the respondentdiscriminated against union sympathizers, as noted below ; and "ex-plained to the employees some of the actual facts re our intentionsand what they may expect from the Union." The respondent alsosupported the Independent by the above-mentioned acts, includingsupervisory participation in the Independent, solicitation, surveill-ance, threats, and anti-union statements.The posted notice of No-vember 29, while purporting, in general terms, to assure the em-ployees freedom from interference, restraint, coercion, and discrimi-nation, "neither renounced the Company's unfair labor practices"in respect to the Association and the Independent "nor promisedtheir abandonment, and left as a candidate the Independent, toward20Westinghouse Electric d Mfg. Co. v.N. L R. B.(C. C. A. 2)June 10, 1940, 6 LRR572.Kansas City Light d Power Co.v.N. L. R B.,,111F. (2d) 340(C. C. A. 8). ANDREW JERGEiN?S CO. OF CALIFORNIA537which theunrenounced unlawful activities of the company had beendirected";and accordingly"fell far shortof conveying `to the em-ployees the knowledge of a guarantee of an unhampered right inthe future to determine their labor affiliations.' 1121Besides, therespondent committed fresh unfair labor practices subsequent to theposting of the notice.We find that the respondent has dominated and interfered withthe formation and, administration of the Association and the Inde-pendent and has contributed support to them ; that by its aforesaidacts, the respondent has interfered with,restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. Discrimination1.The discharge of Ed Young on June 18, 1937Young began working for the respondent as a packer in the ship-ping department on February 17, 1936, at a weekly wage of $16.He worked continuously until his employment was terminated onJune 18, 1937, at which time he was earning $22 a week.22 Thecomplaint alleges and the answer denies that he was laid off on June18 because of his union and other concerted activity.For some months prior to June 18 Young had been dissatisfiedwith his wages. In and after April 1937 he, Palmer, Blackmon, andother employees openly discussed in the plant the matter of wagerates and organization of the respondent's employees. In May orJune 1937 Young informed Assistant Superintendent William Shop-man and Foreman Atwood that the employees should receive a wageincrease.Young was one of those with whom Prior conversed onJune 10 about organizing a union, and Assistant SuperintendentShopman stood behind Young during the conversation.We havenoted above Young's conversation with Foreman Van Hove , on orabout June 15 concerning wage rates and union organization at therespondent's plant.During the course of this conversation VanHoye made anti-union statements and General Manager Russell en-couraged such statements, by stating : "That a boy, Van, give themthe devil."On June 18, 3 or 4 days following the last-mentioned incident,after consultation with Assistant Superintendent Shopman, ForemenAtwood discharged 23 Young, informing him that he was being laid21N. L. R. B v. Falk Corp,308 U. S. 453.u On the day of his discharge,he, among other employees,received a $2 increase in pay.23At the hearing counsel for the respondent stated that Young's employment was finallyterminated on June 18. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDoff, and that Atwood hated to see him go.21Atwood was unable togive him a reason for his selection for lay-off, and no reason wasassigned on the slip notifying him of his release.Young askedGeneral Manager Russell the,reason for his lay-off.Russell statedat first that Young had made too many mistakes. Young askedRussell to check on the number of his mistakes, stating that he con-sidered that he had not done so badly, having made four or fivemistakes during the course of his employment.Russell replied thata check was unnecessary, since the respondent was "laying off" someof the junior employees.Thereupon Young informed Russell thatliewas not a new employee, that he 'had, been in the respondent'semploy for 11/., years, and that he had seniority over four employees,Whom he named, in the shipping department.Russell then stated hewould investigate the matter of Young's lay-off and that the re-spondent would probably recall him to Work within a week.Young was never recalled and has never returned to work for therespondent, although an employee hired subsequent to his dischargebegan to work in the shipping department about September 20, 1937.The respondent's business decreased in June 1937.Young, how-ever, was the only employee in the shipping department dischargedat the' time.He had seniority over 6 employees in his department of11 employees.Atwood testified, without explanation, that senioritywas not considered at all in the case of Young, although thereafter,as set forth below, when making lay-offs in-the shipping department,liedid consider seniority, and employees with the least senioritywere in fact the first to be laid off.Atwood testified further that he selected Young for lay-off becauseYoung was the least efficient employee in the shipping department,had made several mistakes in packing, and was not dependable.At-wood didi not specify, however, what mistakes Young had made.The respondent introduced into evidence a schedule purportingto show the comparative packing efficiency of the five packers duringthe period from June 1 to June 18, 1937. Office Manager Meekertestified as to the contents of the time slips of these packers.Thetime slips purport to show the number of hours spent by each packerin the packing and shipping department or on the truck during thesame period.Meeker's testimony shows that Young, Joseph Mul-leda, and Ed Yingling, three of the packers, spent the same numberof hours in the shipping department during that period, that. Nor-man Heywood, another packer, spent 5 more hours in that depart-ment than the other packers, and that Palmer spent 8 hours less.24Young testified and Atwood denied that Atwood also stated that "it wasn't his faultthat [Young] was being laid off; that some of the others didn't want to keep [Young]on."We need not resolve this conflict. ANDREW JERGENS CO.OFCALIFORNIA539-The schedule, in evidence compares the packing performances of thefive employees in three respects, and, if accepted at face value, showsthatYoung occupied third, fourth, and fifth places, respectively,as to the three criteria of measurement.Palmer occupied third,fourth. and fifth places respectively.25None of the other packers oc-cupied,'three places of equal or lesser rank than Young.Since theweight attached by the respondent to each criterion'does not appear,and since each packer did not work the same number of hours inthe shipping department during the period in question, we have nomeans of ascertaining whether the respondent would have inferredfrom the schedule and the time slips, taken at face value, that Youngwas the least efficient employee.Moreover, the schedule cannot betaken at-face value because it purports to compare packing per-formances only, whereas at times packers engaged in non-packingwork too.Thus packers, including Young, were at times sent intothe receiving division of the shipping department.Also, Palmertestified, and under the circumstances, we find, that during the weeksprior to his discharge, Young spent considerable time doing clean-upand other work.Thus, the comparison as to packing performance isdeficient in that neither the schedule nor the time slips reveal howmuch time the employees actually spent in packing work, and thecomparison as to general performance is incomplete in that the recorddoes not show- how Young compared with his fellow employees innon-packing work.Finally, the schedule upon which the respondentrelies now to justify its selection of Young for discharge was notprepared until after Young's discharge, and it only covers a shortperiod prior thereto.We conclude that the schedule and time slipsdo not prove that the respondent determined to discharge Youngupon the basis of efficiency.In view of the foregoing conclusion, the statements and conductof Atwood and Russell on the day of the discharge, the unexplainedfailure of the respondent to consider seniority in the case of Young,and the respondent's anti-union policy as shown by this record, weare convinced that the respondent selected Young for discharge be-cause he engaged in union and other concerted activity.We find that the respondent discriminatorily discharged Ed Youngand has failed and refused to reinstate him because of his union andother concerted activities, thereby discouraging membership in alabor organization and interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 ofthe Act.'aThe schedule shows Young in.next to last place as to weight packed, andPalmer-in lastplace; Young in third place as to number of cartons packed and Palmer inlast place;Young in last place as to number of ini oices packed, and Palmer in third place. 540DECISIONS OF NATIONAL LABOR RELATIONS -BOARDAfter his discharge until September 1937 Young earned about $106at temporary work. In September 1937 he was employed by theNational Cable and Metal Company, Glendale, California, at firstreceiving $15 a week and, when laid off for a 2-week period at thetime of the hearing, earning $19 per week.At the latter employmenthe earned $316.48.He stated at the hearing that he would acceptreinstatement to his former position.2.The lay-offs, delayed reinstatements, and refusals to reinstatebetweeli November 3, 1937 and January 31, 1938The complaint alleges that on and after November 3, 1937, therespondent .discouraged membership in the Union by discriminationin regard to the hire and tenure of employment of 42 named em-ployees, herein sometimes referred to as charging employees.a.GeneralProduction in the soap department was curtailed on and afterNovember 3, 1937.Production in the cosmetics department, which isdivided into the cream and powder departments, and work in theshipping department, slackened in the middle and latter part of No-vember.Inventory was taken at the plant for 2 or 3 days followingNovember 25, while operations were curtailed or at a standstill.The respondent contended in its answer and at the hearing thatthe 42 charging employees were laid off solely because of businessconditions.26It contended further that production was curtailedthroughout the month of November 1937 and thereafter, (1) becauseorders had fallen off and the amount of shipments had declined,and (2) because the respondent's customary reserve stock had beenbuilt up.A notice was posted in the plant on November 5 statingthat curtailment would take place because of a falling off of orders,As to the first alleged cause for curtailment, the record shows thatshipments of the respondent's product amounted to $129;898.37 inOctober, $97,602.35 in November, and $41,596.01 in December.Thisproof, however, is in terms of the average shipments throughout theabove months, and does not show how much of the slump in ship-ments, if any, occurred during the first part of November, when thecurtailment in the soap department took place.As to the secondalleged reason for the curtailment, Rothenberg testified that hethought the respondent had almost built up its reserve stock by the28Among other things, counsel for respondent sought to prove at the hearing that manyof the employees had been employed on a temporary basis during a rush period in the plantearly in 1937.The evidence shows that the number of employees on the pay roll in Julywas the same as the number in January,prior to the rush period.Aside from that fact,however, the relevant inquiry is, not whether the employees were temporary or permanentbut why they were laid off. ANDREW JERGENS CO. OF CALIFORNIA541'end of November 1937.Rothenberg also testified that toward theend of 1937 and during the first few months of 1938 the respondentwas compelled to reduce its inventory of certain products becauseof impending changes in the packaging of such products.We may assume for the purposes of this case that the respondent forbusiness reasons required fewer employees after October 1937.Bysuch assumption, however, we have by no means disposed of theallegations of discrimination, since we must consider further whetheror not the respondent's selection of employees for retention and re-instatement involved discrimination against the Union.All of the charging employees were members or applicants formembership in the Union.The respondent had knowledge of theactivity in or affiliation with the Union, or lack of affiliation orsympathy with the Independent, of its employees.The Rothenbergmemorandum shows such knowledge.As noted above, the Novem-ber 8 meeting of the Union was spied on by Assistant SuperintendentAtwood and Foreman Van Hove.Many employees refused to signthe petition for membership in the Independent.Also as notedabove, signed petitions'were placed on the desks of Foreladies Santellaand Eckland.Other evidence referred to below likewise shows thatthe respondent had knowledge of the union sympathies of chargingemployees.The lay-offs were preceded by a speed-up of production in thevarious departments during the latter part of October.As indi-cated above, this speed-up was accompanied by statements of super-visors hostile to the Association's demand for a wage increase.Webelieve that the respondent designed the speed-up at least in partfor the purpose of creating a work slack, so that it could lay off unionsympathizers.The respondent's managerial employees testified that lay-offs duringthe period under review, as in the past, were made on the basis ofefficiency and that seniority was not considered.SuperintendentGenedu testified that he instructed Joyner and Atwood to lay offemployees in accordance with efficiency and that the procedure wasfollowed in every department.Joyner and Atwood testified, however,that'seniority was considered in the shipping department as set forth.below.Moreover, Rothenberg testified that Florence Lapask andEmma Rogers, who were transferred from the soap to the creamdepartment to replace two "agitators" there, were not laid off becausethey were "older girls" and had been with the respondent for a longtime.Rogers, who appeared at the hearing as a witness for the re-spondent, testified that she was transferred, and not released ,'becauseshe was one of the senior employees and that she thought that it wasthe respondent's practice to lay off junior employees and retain 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDsenior employees during slack periods. It appears from the testi-mony of at least two other employees, Eudalia Watkinson and Mildred-Gribble, that that in fact had been the respondent'spractice inprevious years.Manager Russell's remark to Young, that -the re-spondent was laying off some of the junior employees, will. be recalledin this connection.We conclude from all the evidence that therespondent's practice was to consider, if not strictly follow, seniority,in laying off and reinstating employees.The lay-off of many employees whose union sympathiesran counterto the- respondent's labor policy, as contrasted with its retention incomparable positions of other employees who had less seniority andwho were not shown to be more 'efficient, further shows that therespondent engaged in discrimination.We have noted above that following the formation of the Unionsupervisory employees made statements to employees that "it wouldgo hard with those" who joined the Union and that the plant wouldshut down as a result of the formation of, oraffiliationof employeeswith, the Union.These statements, the Rothenbergmemorandum,and the further evidence set forth below alsoconvinceus that therespondent discriminated against many of the charging employees,by laying them off, delaying their reinstatement, or refusing to re-instate them.b.The, lay-offs in the soap, shipping, and cosmetics departments onNovember 3 and 5, 1937; the lay-off of Lena Holmes from the soapdepartment on November 16, 1937On November 3 and 5, 1937, the respondent laid off 22 employeesfrom the soap, shipping, and cosmetics department.Of these, 21were affiliated with the Union.The anti-union bias which motivatedthese lay-offs appears clearly from the following portions of theRothenberg memorandum :Last night we layed off 5 girls in the Soap Dept. & we'll prac-tically close this Dept. down next week-leaving some of theHand Wrappers & 3 men on to clean up etc. This will give usan opening to close down the Dryer for the week and lay Black-man the dryerman off , (one of the AFL men)., In the shippingroom we will lay off 2 packers inc. Palmer.We'll move 2 of thegirls from Soap Dept. up to 'the Cream Dept. -and lay off 2girls there (Both agitators).By this move we hope to havea clean slate if the NLB step in & it will not delay . our ship-mentsa particle.Have about 4300 gr. 337 in stock anda satis-factory stock of other soaps.Expect toresume fulloperationsDec. 12th.We are hoping to lick this AFL gang, . . .Have kANDREW JERGENS CO. OF CALIFORNIA543explained to the employees some of the actual facts re our in-tentions and what they may expect from the Union. I amhoping some facts will sink in.(1)Soap departmentOn November 3 and 5 the respondent laid off 18 of the 32 27 em-ployees in the soap department.At the time of the lay-off therewere 21 union members or applicants for membership, in that de-partment.The 18 laid off from this department were such membersor applicants and are named in the complaint.Of the 32 employees, 23 were women, and 15 of -the 23 were mem-bers of, or applicants for membership in, the Union.Fourteen ofthe, fifteen were laid off on November 3 or 5, and theremainingwoman unionmember, Lena Holmes, was absent on vacation fromNovember 8 through November 14 and was laid off on November16.Two women employees, Florence Lapask andEmma Rogers,both non-union employees, were transferred to the creamdepart-ment.The remaining women employees in the soap department,two of whom were absent due to illness, and all of whom were non-union employees, were not laid off. `Of nine men employees in thesoap department on November 5, six were union members or appli-cants and four of them were laid off on that date.In view of the Rothenberg memorandum disclosing the anti-unionbias underlying soap department lay-offs, the disproportionate num-ber of union members laid off from the soap department, the reten-tion or reinstatement in many cases of non-union members havingless or nogreater seniority than union members who were laid offor not reinstated, the speed-up designed in part to create a workslack, the respondent's hostility toward the Union, its -sponsorshipof the Independent, and the other facts set forth herein; we findthat the following 19 employees were discriminatorilylaid off fromthe soap department in November 1937.Florence Arnoldwas hired by the respondent in March 1936 inthe soap department.She applied for membership in the Union onOctober 30, 1937.She was laid off on November 5 and reinstated onNovember 22, 1937.28We find that she was laid off because of hern This figure does not include Harold Gratias who appears on the pay roll under the soapdepartment, and who was transferred to the shipping department about October 20, orEgbert Sieekert, a maintenance employee, or William Weitzel, fireman, the latter two alsoappearing on the pay roll under the soap department.28Arnold,among other soap-department employees,was also laid off on November 24 anddid not work during the inventory periodit appears, however, that most employees werenormally laid off during inventory periods each of which generally lasted 2 or 3 daysWeshall not discuss these lay-offs except whet e they are alleged in the complaint to bediscriminatory, or appear to be a continuation of discrimination against employeespreviously discriminatorily laid off. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliationwith the Union.As a soap-press operator Arnold earned471/2 cents per hour at the time of her lay-off.When doing otherwork she earned 421/2 cents hourly.William G. Blackmonwas hired in August 1934, in the shippingdepartment.He worked steadily until his lay-off on November 5,1937, when he was engaged in operating the soap drier in the soap,department.He was reinstated on November 22.In and after April 1937 Blackmon had discussed in the plantwith other employees the matter of wage rates and organization ofthe employees.As noted above, Forelady Odle had threatened to"get even with" Blackmon at the second meeting of the Associationon June 21 after he had objected to her being nominated for office.At the meeting of the Association of October 4 Blackmon urged em-ployees to vote in favor of adoption of the resolution- requestingincreasedminimum rates of pay. Blackmon's action "disgusted"Farral, his foreman, who was present at the meeting. Farral conse-quently resigned from. the Association following the meeting, andinformed Blackmon that he and other employees were "agitating."Blackmon joined the Union, at its formation on October 25, and be-came a leader therein.He was active in soliciting employees formembership in the Union at the October 25 meeting and thereafter.During his lay-off he attended a conference between the respondentand the Union on November 11, 1937, which is discussed below.General Manager Rothenberg admitted that Blackmon's operation.of the soap dryer was satisfactory.Blackmon was laid off althoughhe had seniority over Oscar Nevins, another employee in the soapdepartment.Nevins signed an application for membership in theUnion but he also joined the Independent "when it first started"and later withdrew from the Union. Blackmon had in the pastoperated the pin-press plodder which Nevins operated and couldalso do other work which Nevins did. There is no evidence thatBlackmon was less efficient than Nevins.Blackmon was expressly named in the Rothenberg memorandumasone of the,A. F. of L. men." General manager Rothenbergadmitted that it was his impression that Blackmon was in the samecategory as the "agitators" referred to in the memorandum.Wefind that he was laid off on November 5, 1937, because of his mem-bership and activity in the Union.At the time of his lay-off Black-mon -was earning $27 weekly.During his lay-off he had no otheremployment.Glen Campbellwas hired by the respondent on September 14, 1936,in the soap department and worked continuously until his lay-offon November 5, 1937.He was reinstated on December 28. ANDREW JERGETNTSCO. OF CALIT'ORTNTIA545During the course of his employment he never received any com-plaints about his work.He became affiliated with the Union onOctober 28,1937.We find that Campbell was laid off on November5 because of his affiliationwith the Union.At the time of his lay-off Campbell earned $26 weekly.He hadno other employment during his lay-off.Lola Coxwas hired by the respondentton March 9,1936, in thesoap department.She was laid off on November 5,reinstated onNovember 15, again laid off on November 16,. and reinstated on No-vember 22,1937.She applied for membership in the Union onNovember 3.We find that Cox was laid off on November 5 andNovember 16, 1937, because of her affiliation with the Union.L.H. Eddingtonwas hired on February 3, 1937,in the shippingdepartment.He was laid off from the soap department on Novem-ber 5, 1937.-At the time of the hearing he had not been reinstated.He received no complaints about his work from any supervisoryemployee during the course of his employment.Between February3 and November 5,1937,he received four wage increases.He applied for membership in the Union on October 27 and at-tended meetings thereof.During the week following October 25Braunsdorf solicited Eddington to sign the Independent petition.Eddington refused to sign the petition.As noted above, during thesame week Eddington'sforeman, Farral,informed him that therespondent would close the plant if there were"labor trouble."Onanother, occasion during the same week one Lally,an employee inthe soap department,remarked in the presence of Farral, andEddington that the employees who had affiliated with the Unionwould not improve their condition but -would make matters worse forthemselves.Farral concurred with the statement, "Yes, of course."When he was laid off on November 5 by Farral,the latter statedthat Eddington would be recalled when he was wanted.He hasnever been recalled.On three different occasions in 1937 afterNovember 5 Eddington applied for reinstatement without success.We find that the respondent laid off Eddington on November 5,1937, and thereafter failed and refused to reinstate him because ofhis affiliation with the Union,and his lack of affiliation with theIndependent.At the time of his lay-off Eddington earned $23 per week. SinceNovember 5 he has worked several Saturday afternoons for hisbrother, receiving therefor a share of stock, the value of which hedid not know.He desires reinstatement to his former position.Sue Fieldswas hired by the respondent on September 10, 1936,in the soap department.She was laid off on November 5, andreinstatedon November22, 1937.323428-42-vol 27-36 .546DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe applied for membership in the Union on October 30, andthereafter attended all union meetings,including the meeting ofNovember 8 on which Assistant Superintendent Atwood and Fore-man Van Hove spied.On or about November 1 Ruth Eckland,sister of Forelady Gladys Eckland, came to the door of the dressingroom where Fields and other girls were present and asked the groupwhether any of them wanted to sign the Independent petition.No one made any reply except Mildred Gribble,a soap-department'employee, who stated that she did not care to sign the petition.Asnoted above,signed petitions were placed on the desks of ForeladiesEckland and Santella.We find that Fields was laid off on November 5, 1937, because ofher affiliation with the Union, and her failure to affiliate with theIndependent.Mary Graceywas first employed by the respondent on-January 27,1937, in the soap department at $12 per week.She was laid offon November 3, 1937, at which time she was earning $17 per week.During the course of her employment she received no complaintsabout her work. Indeed, on a few occasions she received compli-ments from Forelady Eckland and Assistant Forelady Nichols.Gracey applied for membership in the Union on October 30, andthereafter attended meetings thereof.She was among the group ofemployees who were solicited in the dressing room by Ruth Ecklandto sign the Independent petition.As noted above none in the groupsigned the petition.AlthoughForelady Eckland told Gracey when she was laid offon November 3, that she would want Gracey back soon, and wouldcall her, Gracey was not reinstated.She was not recalled although-Phoenix, nonunion employee with equal seniority,who had beenabsent due to -illness, returned to work in the soap department onDecember 28.Phoenix worked on the Woodbury wrapper.Graceyhad in the past worked on the Woodbury wrapper.There is noevidence that Gracey was less efficient than Phoenix.We find that the respondent laid off Gracey on November 3, 1937,and thereafter failed and refused to reinstate her, because of heraffiliationwith the Union, and her failure to affiliate with theIndependent.Since her lay-offGraceyhas not found other employment. Shedesires reinstatement to her former position.Melba Grafstrornwas hired in the soap department on January27, 1937.She was laid off on November 3, 1937,and at the time ofthe hearing had not been reinstated.-During the course of her employment she received no complaintsabout her work.On one occasion,after she had worked for 3 weeks ANDREWJERGENSCO. OF CALIFORNIA547in the cream' department, Forelady Santella told her that she wassorry Grafstrom was returning to the soap department, since Graf-strom's work had been satisfactory.Grafstrom became affiliated with the Union on October 30, and,thereafter attended one or two meetings thereof.About November1 she refused to sign the Independent petition, upon being solicitedby Ruth Eckland.On November 2 Assistant Forelady Nichols askedher why she did not sign the petition and whether she wanted towork or not.Grafstrom told her she was in favor of the Union.When she was laid off on November 3 Forelady Eckland.tol'd Graf-strom that her lay-off was temporary, and that she would call herback.Grafstrom applied for reinstatement in the latter part ofDecember 1937 without success. She was not recalled althoughPhoenix, non-union employee with equal seniority, who had beenabsent, due to illness, returned to work in the soap department onDecember 28.Both Phoenix and Grafstrom worked on the Wood-bury wrapping machine and the former had in the past been laidoff more often than Grafstrom.We find that the respondent laid off Grafstrom on November 3,1937, and thereafter failed and refused to reinstate her, because ofher affiliation with the Union, and her refusal to join theIndependent.At the time of her lay-off Graf strom earned $17 per week.There-after she was employed temporarily at household work for which shereceived $10 weekly plus board whose value was estimated by her at$4 or $5 weekly.Mildred Gribblewas first employed by the respondent in the soapdepartment on September 15, 1936, at $9 per week and at the timeof the hearing in January 1938, she was earning $17 per week.Be-tween September 15, 1936 and November 5, 1937, she was laid offfor only 1 day.Gribble was laid off on November 5 and reinstatedon December 15, 1937.She applied for membership in the Union on October 30, and there-after attended all meetings, thereof.About November 1 she refusedto sign the Independent petition, upon being solicited by RuthEckland.We find that Gribble was laid off on November 5, 1937, becauseof her affiliation with the Union, and her refusal to join theIndependent.JeamaMillswas hired on January 27, 1937, in the soap depart-ment.She was laid off on November 5, reinstated on November 15,laid off again on November 16 and reinstated on November 23, 1937.She applied for membership in the Union on November 3, 1937, andattended one meeting thereof in the middle of November. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that Mills was laid off on November 5 and November 16,1937, because of her affiliation with the Union.C.F.Murphywas hired on February 26, 1934, in the shippingdepartment.He was laid off on November 5, 1937, at which timehe was working in the soap department.He was reinstated onDecember 1, 1937.In June 1937 Superintendent Geneau told Murphy that he wouldeventually be promoted to Foreman Farral's position and thatFarral would be promoted also.Foreman Farral "had an idea" immediately after the October 4meeting of the Association that Murphy and Blackmon were en-gaging in miion activities.Following the meeting Farral informedBlackmon that he and other employees were "agitating."Murphyapplied for membership in the Union on October,25 and thereafterattended meetings thereof.On November 11, during his lay-off,Murphy, as a representative of the' Union, attended the conferencewith. the respondent referred to below.Murphy was laid off on November 5, although Nevins, having lessseniority than Murphy, was not laid off.Nevins signed an applica-tion for membership in the Union but he also joined the Independentwhen it was first organized and later withdrew from the Union.After the lay-offs of Murphy and Eddington, Nevins operated boththeWoodbury- plodder and the pin-press plodder, machines previ-ously operated by Murphy and Eddington respectively.Murphy,with more seniority than Nevins, could also operate and had in thepast operated, the pin-press plodder, and could also do other workdone by Nevins.Farral testified that Murphy was not as efficienton the pin-press plodder as Nevins.Farral admitted that Murphywas "fairly good at it."On this record we do not credit Farral'stestimony that Murphy was not as efficient on the pin-press plodderas Nevins.We find that Murphy was laid off on November 5, 1937, becauseof his affiliation with the Union. 'At the time of his lay-off onNovember 5, he earned $27 per week.Shea Payssingerwas hired on January 26, 1937. She was laid offon November 5, 1937, from the soap department, reinstated onNovember 15, laid off again on November 16, and reinstated onNovember 22, 1937.During the course of her employment she received no complaintsabout her work.On at least one occasion Forelady Odle told herthan she was a very good worker.Paysinger became affiliated with the Union on October 30, andthereafter attended meetings thereof. ANDREW JERGENSJCO. Or CALIFORNIA549We find that the respondent laid off Paysinger on November 5and November 16, 1937,because of her affiliation with the Union.Ilene Pillowwas hired on-September 10, 1936, in the soap depart-ment.She was laid off on November 3,and reinstated on December16, 1937.During the course of her employment she received no complaintsabout her work.She was never laid off prior to November 3.On October 30, 1937, she affiliated with the Union and thereafterattended meetings.We find that Pillow was laid off on November 3, 1937, becauseof her affiliation with the Union.Ruth Rhoadswas hired on September 21, 1936, in the soap depart-ment.She was laid off on November 5 and reinstated on November22, 1937.During the course of her employment she received no complaintsabout her work. She affiliated with the Union on October 30, 1937;and thereafter attended all meetings thereof except one.We find that the respondent laid off Rhoads on November 5, 1937,because of her affiliation with the Union.At the time of her lay-off,she earned$17 weekly.Betty Rowewas hired on January 27, 1937, in the soap department.She was laid off on November 3 and reinstated on December 16, 1937.During the course of her employment she received no complaintsabout her work; in fact,she received compliments from AssistantI+'orelady Nichols.She received three or four wage increases duringher employment.On October 30 she affiliated with the Union and thereafter attendedmeetings thereof.On or about November 1 she refused to sign theIndependent petition which Ruth Eckland presented to a group ofgirls in the rest room,as noted above.She attended the November1meeting'of the Association,We find that Rowe was laid off on November- 3, 1937, because ofher affiliation with the Union, and her refusal to join the Independent.At the time of her lay-off she earned $17 per week.Arlene Stewartwas hired on October 5, 1936, in the soap departmentat $9 per week.When she was laid off on November 5,1937,she earned$17 per week.She received no complaints about her work during thecourse of her employment.She was reinstated on December 15, 1937.She affiliated with the Union on October 30, and thereafter attendedmeetings thereof.She attended the Independent meeting of Novem-ber 1 but left before adjournment.We find that Stewart was laid off on-November 5, 1937,becauseof her affiliation with the Union, and her lack of interest in theIndependent. 550DECISIONSOF NATIONALLABOR RELATIONS' 'BOARDDuring her lay-off she had no other employment.Dolores Van Holmwas hired on October 5,1936, in the soap department.She was laid off on November 3, and reinstated on Decemher 15, 1937.During the course of her employment she received no. complaintsabout her work. She received about seven wage increases'.On October 30, she affiliated with the Union, and thereafter attendedmeetings thereof.We find that Van Holm was laid off on November 3, 1937,because,of her affiliation with the Union.Eudalia Watkinsonwas hired on January 17, 1933, in the soap de-partment.She was laid o$ on November 5, reinstated on November15, laid off again on November 16, and reinstated on November 22,1937.She applied for membership in the Union on October 30, 1937.We find that Watkinson ivas laid off on November 5 and November 16,1937, because of her affiliation with the Union.Lena Holmeswas first hired on February2, 1925, in the soap de-partment,left her employment on September 1, 1928, and,returned towork on September 1, 1931. Shewas laid off on November 16, 1937.The week prior thereto she was absent on vacation.She was reinstatedon November 22, laid off again on November 24 and reinstated onDecember 1, 1937.The last period of her lay-off, November 24 toDecember 1, was during the time inventory was taken at the plant.During the course of her employment Holmes received a numberof compliments about her work from'GeneralManager Russell,SuperintendentGeneau,AssistantSuperintendent Shopman andForelady Eckland.Occasionally she received a complaint about herwork from Foreman Van Hove.Holmes applied for membership in the Union on October 30, andthereafter attended meetings thereof.About November 1 she wassolicited by Cordery to sign the Independent petition.She refusedand told him she was a member of the Union.When she was laid off on November 16 Holmes was the only womanemployee in the soap department affiliated with the Union who had asyet received no lay-off.We find that Holmes waslaidoff on that datebecause of her affiliation with the Union,and her refusal to join the-Independent.Holmes was laid off again on November 24, and was off during theinventory period, although in previous years, she had always beenasked to assist in taking inventory.Forelady Eckland admitted thatHolmes' lay-off during inventory in November 1937 was the first suchlay-off in approximately 3 years. She testified without explanationthat she had no work for Holmes during inventory in 1937, although ANDREW JE'RGENS Co. OF CALIFORNIA551it appears that inventory was taken as usual.Under the circum-stances we are convinced that she was again laid off on November24 because of her affiliation with the Union, and her refusal to affili-ate with the Independent.We so find.At the time of her lay-offs Holmes was earning 471/2 cents perhour while operating the Woodbury wrapping machine and 421/2cents per hour at other work.During her lay-off between November16 and 22, 1937, she had no other employment.(2)Shipping departmentOn November 5, 1937, the respondent laid off two employees in theshipping department, Ralph Palmer and Harry Atwood.Atwoodquit the respondent's employ shortly after his lay-off, and.he is notthe. subject of complaint in this proceeding.Ralph Palmerwas hired on February 2, 1937, in the shipping de-partment at 45 cents per hour.He was laid off on November 5, 1937,when he earned 55 or 571/2 cents per hour.He has not been rein-stated.In and after April 1937, Palmer and other employees engaged indiscussion concerning the, formation of a labor organization.Asnoted" above, on or about May 1 and June 10 Prior, A. F. L. repre-sentative, spoke to Palmer and other employees about organizing aunion.Thereafter Palmer was elected president of the Association.He led in the effort to make the Association independent of the re-spondent, and then to dissolve it.Palmer was a leader in the forma-tion of the Union, and after its formation on October 25 became itspresident.29At the time of his lay-off both General Manager Rothenberg andForeman Joyner of the shipping department knew that Palmer wasactively engaged in promoting the Union.The respondent adduced testimony at the hearing which purported,to show that Palmer was employed to undergo a training period inthe shipping department, and then to become a salesman; that hiswork was terminated on November 5 after he refused the offer of asalesman's job, and that this refusal was a factor which led to hislay-off.The respondent does not explain why Palmer's refusal didnot cause his discharge, instead of his lay-off.The record shows thatPalmer was considered to be "sales material" when he was employed,and that the respondent's shipping department was a training groundfor salesmen of the Jergens Woodbury Sales Corporation of Cali-fornia, although not all employees employed in the shipping depart-ment were hired with a view to becoming salesmen. Shortly after10 The record does not revealnoon what date Palmer became president 552DECISIONSOF NATIONALLABOR RELATIONS BOARDhis employment in February 1937 John Henry, sales manager of thesales corporation, visited Palmer and discussed with him in generalthe matter of sales work.According to Henry, Palmer did not seemto follow up his "lead," and it appears that Henry abandoned theidea that Palmer would become a salesman. It is significant thatHenry did not again broach the subject of sales work to Palmer untilOctober 1937 after Palmer had become active in attempting to makethe Association an organization independent of the respondent.Atthat time Palmer refused the offer ofa salesman's job for the reason,among others, that he did not want to desert the Association, sincethe respondent had not yet answered the Association's request for awage increase.We are convinced that the offerof a salesman's jobto Palmer in October was the first attempt by the respondent to riditself of him because of his militancy in the Association.30We con-clude that the respondent did not lay off Palmer on November 5 be-cause he refuseda salesman'sposition.The respondent also adduced testimony purporting to show thatPalmer was absent from his work on numerousoccasionsprior tohis lay-off while visiting other departments in the plant and thatsuch conduct on his part was a factor which led to his lay-off. Theevidence shows that Palmer on a number of occasions.prior to hislay-off visited departments other than his own during working hoursfor 2 or 3 minutes at a time. Other employees also paid such visits,and the practice had been going on long before the formation of theAssociation or the Union.Atwood testified he saw Palmer absentfrom his post as early as June, and admitted that Palmer was notthe only one who at times absented himself from his place of work.It does not appear that any other employees were laid off or dis-charged for this reason.We conclude that the respondent did notlay off Palmer on November 5 because he at times absented himselffrom his place of work.3'Foreman Joyner testified that in selecting employees to be laidoff in the shipping department he considered ability, seniority, andmarital status.The record does not show whether Palmerwas mar-ried.Palmer had over 6 months more seniority than James Craig, ashipping-department employee who was retained on November 5.Craig was employed in the receiving division of the shipping de-partment.He also did packing, although he was not a regularpacker, and he likewise worked on the truck.Palmer, besides beinga packer, also did receiving work and worked on the truck.Craig30CfN. L R.B v. American Potash and Chemical Corp,98 F.(2d) 488(C. C. A 9).31CfN L R B v Botany Worsted Lulls, Inc.,106 F(2d) 263(C. C. A. 3). ANDREW JE'RGENS CO. OF CALIFORNIA553-replaced Palmer on the, truck about October 20, 1937.Joyner testi-fied that Palmer was taken off the respondent's truck because hespent 2 hours more than he should have on one trip to Los Angeles.Palmer explained to him on that occasion that he had difficulty infinding a parking space. Joyner admitted that he himself had hadparking difficulties when on a trip for the respondent in Los Angeles.Palmer stated at the hearing that he thought that he had been-taken off the truck because the respondent considered it would beeasier to lay him off if he were packing, since the lay-off of a packercould be attributed more conveniently to a slackening of business.The record does not show that Palmer was a less efficient employeethan Craig..The respondent introduced into evidence schedules similar to thatreferred to in the case of Ed Young, covering the periods fromJune 1 to June 18, October 1 to October 20, and from October 21toNovember 5, 1937.OfficeManager Meeker testified as to thecontents of the time slips of the packers during those periods.Thetime slips purport to show the number of hours spent by each packerin the packing and shipping department or on the truck duringthose periods.During the period from June 1 to June 18 Palmerspent 71/-,-8 hours less time in the shipping department than theother packers.During the period from October 1 to October 20he spent 28 hours less time in the shipping department than theother packers.During the period from October 21 to November'5, he spent 2 hours less time than the other packers in the shippingdepartment.The schedules compare the packing performances ofthe packers in three respects. If accepted at face value they showthat Palmer, for the periods June 1 to June 18 and October 1 toOctober 20, occupied third, fifth, and fifth places, respectively, asto the three criteria of measurement.For the, period October 21toNovember 5, he occupied third, third, and fifth places, respec-tively.For this latter period, immediately preceding his lay-off,the schedule shows that Palmer in less time packed more in termsof weight and number of cartons than Ralph Smith, another packer,although he packed fewer orders. Smith was retained on Novem-ber 5.For the reasons stated above in the case of Ed Young, wehave no means of ascertaining whether the respondent would haveinferred from the schedules and the time slips, taken at face value,that Palmer was the least efficient packer nor can the schedules betaken at face value.Furthermore, the schedules upon which therespondent relies now to justify its selection of Palmer for lay-off,except the schedule for the period October 21 to November 5, were,not prepared until after Palmer's lay-off.Finally the schedules 554DECISIONSOF NATIONALLABOR RELATIONS BOARDonly cover relatively short periods during 'Palmer's tenure of em-ployment.We conclude that the schedules and time slips do notprove that 'the respondent determined to lay off Palmer upon thebasis of efficiency.Palmer was expressly named in the Rothenberg memorandumin a context which plainly shows that Rothenberg planned to selecthim for lay-off because of his affiliation with and activity in theUnion, and his opposition to the continued existence of the Asso-ciation.This conclusion is reinforced by the remark of ForemanVan Hove, as noted above, on December 6 to Helen Rogers thatlay-offs were occurring because Palmer and Blackmon had not "letthe Association go just like they. had started to" and that Palmerand'Blackmon would probably lose their jobs.We find that the respondent laid off Ralph Palmer on November5, 1937, and has since failed and refused to reinstate him becauseof his affiliation with and activity in the Union, and his oppositionto the Association and the Independent.At the time of his lay-off Palmernearned $23 to $27 weekly, de-pending on whether or not he worked on Saturday.He has,sincehad several days of Christmas work, at which he earned $42.04.He desires reinstatement to his former position.(3)Cosmetics departmentOn November 5, 1937, the respondent laid off two employees inthe cosmetics department, Suzanne Adams and Katherine Hayes,and replaced them by two other employees, Florence Lapask andEmma Rogers who were transferred from the soap department.The following portion of the Rothenberg memorandum will be re-called in this connection. "We'll move 2 of the girls from the SoapDepartment up to the Cream 32 Department and lay off 2 girls there(Both agitators).By this move we hope to have a clean slate . . .We are hoping to lick this A. F. L. gang . . ."We find that Adamsand Hayes are the "agitators" replaced by Lapask and Rogers.Suzanne Adamswas hired in the powder department on January27, 1937, at $12 a week. She was laid off on November 5, 1937, atwhich time she earned $17 a week. She has not been reinstated,although she applied for reinstatement in December 1937.At the October 4 meeting of the Association, during debate overthe resolution requesting increased minimum rates of pay, Adamschallenged Braunsdorf's remark that the respondent had been fair inavoiding lay-offs, and stated that the respondent did lay off em-ployees when work was slack and that she had been laid off.Odle,her forelady, objected to her statements in favor of the resolution"Cream department"and "cosmetics department"were often used interchangeably. ANDREWJE'RGENSCo. OF CALIFORNIA555and stated that she, Odle, knew her girls were satisfied with thewages they received.Odle -denied .that this incident had anythingto do with Adams' lay-off. In view of the Rothenberg memorandumwe do not believe her denial.Adams affiliated with the Union on October 26.About November1 she was solicited to sign the Independent petition by MarionCameron.She refused to sign the petition.On November 5 Adams was laid off and was replaced by FlorenceLapask who was transferred to the powder department from thesoap department.Lapask was not affiliated with the Union atthis time.33Forelady Odle testified that Adams was not reinstatedbecause she was inefficient and "half asleep most of the time"; thatLapask proved more efficient; and that Odle and Forelady Santelladecided that Adams was one of the slowest employees. In view ofthe Rothenberg memorandum we do' not credit this testimony.We-find that the respondent laid off Suzanne Adams on Novem-ber 5, 1937, and thereafter failed and refused to reinstate her becauseof her affiliation with the Union and *her refusal to join the-Inde-pendent.After November 5, Adams obtained temporary work, atwhich she earned $16. She desires reinstatement to her formerposition.Katherine Hayeswas hired on -September 9, 1937, in the creamdepartment.She was laid off on November 5, 1937. She has notbeen reinstated, although in November after her lay-off she appliedfor reinstatement.On November 1 she affiliated with the Union and in or about thefirst part of November attended a meeting of the Union.On November 5 Hayes was laid off and replaced by E. Rogerswho was transferred from the soap department to the- cream depart-ment.E. Rogers was not affiliated with the Union.Forelady Santella testified that Hayes was laid off because shewas not very efficient, did not watch her work very closely, and thatE. Rogers was "a good little worker up there."However, Hayesreceived no complaints about her work. In view of the Rothenbergmemorandum, we do not credit Santella's testimony.We find thatthe respondent laid off Katherine Hayes on November 5, 1937, -andthereafter failed and refused to reinstate her because of her affiliationwith the Union.At the time of her lay=off Hayes earned $16 a week. Thereaftershe obtained temporary work for 5 weeks !and earned $16 a week.She desires reinstatement to her former position.&Subsequently,on November 23, Lapask applied'for , membership'in the Union. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDc.The lay-off of Grace Louise Bruce from the cream departmenton November 12, 1937Grace Louise Bruce'-washired by the respondent on September10, 1937.The respondent informed her at that time that her em-ployment might not be steady.Bruce was laid off from the cream -department on November 12, 1937, and told that she would be re-calledwhen needed.No other cream-department employees werereleased at this time.The respondent reinstated Bruce on January13, 1938.,Bruce applied for membership in the Union and refused to signthe petition for the Independent.She attended no meetings of theUnion and engaged in no other union activity.Production in the cream department slackened during November.Upon her lay-off Bruce had the least seniority in the departmentand it does not, appear that she was more efficient than otheremployees.We find that the record does not support the allegations of thecomplaint that the respondent discriminated in regard to the hireand tenure of employment of Grace Louise Bruce because she ioinedand assisted the Union.d.Lay-offs from the cosmetics department on November 24, 1937;delayed reinstatements and refusals to reinstate thereafter(1) Cream departmentOn November 24, 1937, the respondent laid off 20 employees in thecream department.At this time 24 employees were working in thatdepartment.'Fourteen of these employees were affiliated with theUnion.All 14 were laid off.Ten employees were not affiliated withtheUnion.Six of these employees were laid off.The complaintalleges that the. respondent discriminated ^ in regard to the hire andtenure of employment of 10 of the 14 employees affiliated with theUnion.As noted above, production slackened in the cream depart-ment in November. Forelady Santella noted the names and tele-phone numbers of the employees laid off and informed them thatinventory was being taken and that they would be recalled.Leslie Clcatfeldwas hired on January 26, 1937.He was laid offfrom -the cream department on November 24, and not reinstatedthereafter.He applied for membership in the Union at the closeof the October 25 meeting of the Association.On the following day84This number includes E. Rogers who was transfeired'from the soap to the cream depart-ment on November 5, and Marie Worcester,who appears on the pay roll under the powderdepartment but who in fact was working in the cream department on November 24. .ANDREW JERGENS CO. OF CALIFORNIA ' '557his foreman, Stephano,- who had also attended the meeting the daybefore, stated to him that "it would go hard with those" who joinedthe Union.Thereafter Chatfield refused to sign the Independentpetition and wore his union button in the plant.Upon' his lay-off Chatfield had the least seniority of the maleemployees in his department and it does not appear that ,he wasmore efficient than other employees.E. H. Stolle, the only other male employee laid off in the creamdepartment on November 24, also affiliated with the Union at theOctober 25 meeting, and spoke in favor of an affiliated organization.Stolle joined the Independent on November 29 or 30 and was rein-stated on November 30.However, Stolle, to whom Chatfield wasnext in seniority, had approximately 1 year's seniority over Chat-field.Stephano testified that Stolle was more efficient than Chatfield.We find that the record does not support the allegation of thecomplaint that the respondent discriminated in regard to the hireand tenure of employment of Chatfield because he joined and assistedthe Union.Lulu Johnson, Velma Rainwater, Helen Rogers,andNancy Wil-liamswere among those laid off from the cream department on No-vember 24.Williams and Rogers were reinstated on December 6;Rainwater and Johnson on December 13.These four employees applied for membership in the Union.Atleast two of them, Rogers and Johnson, refused to sign the Independ-ent petition.Upon or during their lay-off, these four employees had no greaterseniority or apparent efficiency than non-union employees retainedin or reinstated to comparable positions on or after November 24.We find that the record does not support the allegations of thecomplaint that the respondent discriminated in regard to the hireand tenure of employment of Johnson, Rainwater, Rogers, andWilliams because they joined and assisted the Union.MarieWorcesterwas hired in January 1934. She was laid offfrom the cream department on November 24, 1937, and reinstated onJanuary 18, 1938.Worcester appears on the respondent's pay roll under the powderdepartment, but the forelady of that department did not considerher to be a member thereof. It appears that Worcester was a generalutility girl and worked throughout the plant.Worcester became affiliated with the Union on October 25, andthereafter attended all meetings of the Union.She refused to signthe Independent petition about November 1.When she was laid off on November 24 Forelady Santella toldher that inventory would be taken, that the'lay-off might last 3 days 558DECISIONS OF NATIONAL LABOR "RE'L'ATIONS' BOARD'or a week, and that she would call her.Worcester applied for iein-statenient before Christmas, after she had discovered that otheremployees had returned to work.Santella told her on this occasionthat only a few girls were working.As noted above Worcester wasnot recalled until January 18.Five cream-department employees having less seniority thanWorcester were reinstated before her.These employees were JuneBaughman, Genevieve Calvert, and Winifred Sackett, each reinstatedon December 13, 1937; Vera Waid, reinstated on December 14, 1937;'and Marie Trimble, reinstated on January 13, 1938. Baughman,Calvert, and Sackett were never affiliated with the Union.Each, atsome time, joined the Independent, Baughman joined the Independ-ent-in November 1937.Waid signed an application card for member-ship in the Union on October 30, but withdrew the following day, and-later joined the Independent.Trimble applied for membership inthe Union but later withdrew and joined the Independent before herreinstatement.After November 24 the cream-department employees who werereinstated handled the work of both the cream and the powder de-partments.reinstatement was based on efficiency throughout the cream and- pow-der department. It is therefore significant that Worcester had workedinboth departments.On the other hand, Odle testified thatTrimble' never worked in the powder department.As for Calvert,Odle could not say definitely whether or not she had ever worked inthe powder department prior to November 24, and testified, but Iimagine she has; most of the cream girls have."Odle admitted' thatshe would have remembered if Calvert had worked in that departmentfor any period' of ti-me.. As for Baughman, Odle was not certainbut "imagined" she did work in that department before November24.Campbell, employee in the- powder department, testified thatBaughman and Calvert never worked in that department prior toNovember-24.We find that Baughman and Calvert had not workedin the powder department prior to November 24. These two em-ployees were brought into that department after their- reinstatement,and there is evidence that Baughman, because of her inexperience,retarded the operation of boxing there.Forelady Odle admitted that Worcester's work its a service girlin the powder department was satisfactory.On one occasion OdletoldWorcester that she was the best service girl the respondent had.Odle testified that Worcester was not efficient on the belt in the pow-der department, since she was a nervous person, and that Oclle hadreceived several complaints thatWorcester had been "bossy" withother employees.Worcester, however, had received no complaints ANDREW JERGENS Co. OF CALIFORNIA0559'about her work.Upon this record and in view of Worcester's tenureof employment since January 1934, we do not credit Odle's testimonyregardingWorcester's deficiencies as an employee in the powderdepartment, insofar as this testimony purports to establish a reasonfor the delay in reinstating Worcester.There is no evidence 'that Worcester could not perform the workdone in either cream or powder department by any of the five non-union cream-department employees who were reinstated before her.Although Santella testified that Baughman was an "exceptionally'good" employee and that Calvert was a "very good worker," andOdle testified that Waid was " an all around girl," there is no evi-dence that Worcester was less efficient in either the cream or powderdepartments, than Baughman, Calvert, Waid, Sackett or Trimble.Under, the circumstances 'set forth above, including the prior re-instatement of the above five non-union employees, we find that therespondent delayed the reinstatement of Worcester from December13, 1937, to January 18, 1938, because of her affiliation with theUnion, and her refusal to join the Independent.During her lay-off, Worcester had no other employment.June Brownwas hired on October 6, 1936, at $9 a week. She waslaid off from the cream department on November 21, 1937, when shewas earning $17 a week. She has not been reinstated.Brown affiliated with the Uiiion on November 2, and thereafter be-came its recording secretary.About November 1 she refused to signthe, Independent petition.Forelady Santella told her on November 24 that the employeeswould be off 2 or 3 day's while inventory was taken and that theywould probably be called back Tuesday or- Wednesday of the follow-ing week.Brown was never recalled although she applied twice forreinstatement.On the first occasion, shortly after Christmas, San-tella told her she had no idea when the employees would be recalledbut that Brown was next in line to be recalled.A week or two laterSantella informed her that she needed no other employees.Four cream-department employees having less seniority thanBrown were reinstated.These are Baughman, Calvert, Waid, andTrimble.The facts. with respect to them set forth in connectionwith Worcester's case are also relevant to Brown's case.Santella testified generally that Brown was not reinstated becauseshe was temperamental and would express her dislike upon beingasked to do what she did not like to do. Brown received no com-plaints about her work. In fact, she received compliments regard-ing her work from Forelady Santella, Assistant Superintendent At-wood, and Foreman Stephano.Under these circumstances we do notcredit Santella's testimony as establishing a reason for the refusal 1566DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reinstate Brown.Although Santella' testified that Baughmanwas an "exceptionally good" employee, and that Calvert was a "verygood worker," there is no evidence that Brown was less efficient thanor could not perform the work of Baughman, Calvert, Trimble, orWaid.Under the circumstances set forth above, including the prior re-instatement of the above four non-union employees, we find that therespondent, on and after December 13, 1937, failed and refused to re-instateBrown because of her affiliation with and activity in theUnion, and her refusal to join the Independent.Since her lay-off, Brown has had no other employment. Shedesires reinstatement to her former position.Clenwntine Baylesswas hired in the powder department on Feb-ruary 6, 1937, at $12 a week. She was laid off from the cream de-partment on November 24, 1937, when she earned $17 a -week. Shewas reinstated on January 13, 1938.She affiliated with the Union on October 28, 1937, and about No-vember 1 she refused to sign the Independent petition.As notedabove, between October 28 and November 5 Santella stated to Bay-less that the respondent would shut its plant as a result of organi-zation by the Union.-When Bayless was laid off on November 24, Santella told her thatinventory would be taken, that Bayless would be laid off for 2 or 3days, and that Santella was quite sure that the employees would berecalled the following Tuesday orWednesday.Bayless was notrecalled until January 13.Three cream-department employees over whom Bayless had senior-ity,were reinstated before her.These employees are Baughman,Calvert, and Waid.The facts with respect to them set forth abovein connection withWorcester's case are also relevant to Bayless'case.Bayless had worked in the powder department prior to November24,whereas, as noted, Baughman and Calvert had not. Santellaadmitted that Bayless was a "good worker."On one occasion San-tella told her when she was sent to the powder department that " if[she]picked that up as easily as [she] had filling in the creammachine [she] would do just fine."On another occasion Odle toldBayless that she was efficient.Although Santella testified thatBaughman was an "exceptionally good" employee, and that Calvertwas "a very good worker," she did not expressly compare the relativemerits of Bayless, Baughman, and Calvert.Upon the basis of therecord before us, and in view of the vagueness of Santella's testimonyin-this regard, we do not credit her testimony in so far as it by im-plication purports to establish that Baughman and Calvert were ANDREW JE'RGEIViS CO. OF CALIFORNIA561more efficient than Bayless.Although Odle testified that Waid wasreinstated, because she was "an all around girl" there is no evidencethat Bayless was less efficient than Waid. ,Under the circumstances set forth above, including the prior re-instatement of Baughman, Calvert, and Waid, we find that the re-spondent delayed the reinstatement of Bayless from December 13,1937, to January 13, 1938, because of her affiliation with the Union,and her refusal to affiliate with the Independent.Dorothy Holmeswas hired on January 27, 1937, at $12 a week.She was laid off on November 24, 1937, when she earned $15 a week.She has not been reinstated.She..a'pplied for membership in the Union on November 3, 1937,and- thereafter attended two of its meetings.About November 1 sherefused to sign the Independent petition.When Holmes was laid off on November 24, Santella told her thatthe employees would be off for a few days, that she doubted whetheritwould be any longer than that, and that she would call Holmesback.Two weeks later Holmes applied for reinstatement and San-tella stated she did not have the slightest idea when she would recallHolmes..Although Holmes was not reinstated, four cream-department em-ployees with less seniority, namely, Baughman, Calvert,Waid, andTrimble were reinstated.The, facts with respect to these employeesset forth in Worcester's case are also relevant here.Holmes received no complaints about her work during the courseof her employment.Although Santella testified, as noted above, inregard to the efficiency of Baughman and Calvert, and Odle testifiedthatWaid was reinstated because she was' "an all around girl" andcould work in both cream and powder departments, there is no evi-dence that Holmes was less efficient than, or could not perform thework done by,' Baughman, Calvert, Trimble, or Waid.Under the circumstances set forth above, including the prior re-instatement of Baughman, Calvert, Trimble, and Waid, we find thatthe respondent failed and refused to reinstate Dorothy Holmes onand after December 13; 1937, because of her affiliation with the Union,and her refusal to affiliate with the Independent.The record does not disclose whether Holmes has secured otheremployment.She desires reinstatement to her former position.Virginia Reidwas hired on January 27, 1937, at $12 a week.. Shewas laid off. from. the cream department on November 24, 1937, whenshe.earned $15 a week. She has not been reinstated.She "affiliated with the Union on October 27.About November 1she refused to sign the Independent petition.323428-42-vo1 27-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Reid was, laid off on November 24, Santella told her that shewould be off for a few days because inventory would be taken, andthat she would call her.-Reid was never recalled, although four cream-department em-ployees having less seniority than Reid, namely, Baughman, Calvert;Waid, and Trimble, were reinstated.The facts with regard to theseemployees have already been set forth and are relevant here.Reid had done some work in the powder department.As notedabove, Baughman and Calvert had not worked in the powder de-partment before November 24, were brought into that departmentafter their reinstatement, and Baughman 'retarded the operation ofboxing there.Reid received no complaints about her work.* Shereceived compliments about it from' Foreladies Santella and Odle.Santella admitted that Reid' `.`worked out all right, but she is notthe best one" and testified that she_ was nervous. and not as^ fast 'as,"some of the other girls"; that there was no comparison betweenReid and Baughman, who was an "exceptionally good" worker;"picks on anything quick . . . watches her work close and does notget nervous"; that Trimble, among other things, worked on the cap-per, and was good on the capper, that Reid had never worked on,thecapper, that she did not think Reid' would be good on it, and thattraining .was required to work on the capper.However, althoughOdle testified thatWaid was reinstated because she was "an allaround girl" and could work in both cream and powder ' depart-ments, and Santella; testified that Calvert was a "very good worker,"there is no evidence that Reid was less efficient than, or could, notperform the work done by, either Calvert or Waid.Under these circumstances; including the prior reinstatement ofCalvert and Waid, we find' that the respondent,, on and after De-cember 13, 1937, failed and refused'to reinstate Reid because of herSince her lay=off, Reid has not had other employment. Shedesires reinstatement to her former position.(2)Powder departmentVera Campbell, Helen Dobbins, Jane Lansing,andRuth Newmanwere laid off in the powder department on November 24, and werenot reinstated.They, together with Lapask and Millie Watson,whose' cases are discussed below, comprised all the women employeesworking in the powder department on November 24:All powder-department employees were affiliated with the Union.Dobbins,Lansing, and Newman refused to sign the Independent petition.Newman informed Forelady Odle prior to her lay-off that she was -ANDREW JERGENS CO,. OF CALIFORNIA563a member of the Union. Campbell was questioned by Forelady Odleregarding her membership and told that she would 'be receiving lessmoney a month after she had been a member.The record shows that the powder department was -in operationbetween 40 and 60 per "cent less time in November, December, andJanuary than it was in-October.-Watson, powder-machine operator, was not laid off.Watson,however, was also affiliated with the Union.She had seniority overthe other employees, and it appears that she was the most efficientemployee in the department.Lapask, who had been transferredfrom the soap to the powder department to replace Adams; whosecase is discussed above, was laid off on November 24 and reinstatedDecember 3.However, La,pa'sk had seniority over the tither em-ployees in the powder department, and it does not appear that anyof them was more efficient than she was. She signed an applicationfor -membership in the Union the day before she was laid off.Campbell, Dobbins, Lansing,, and Newman each' had at timesworked'in the cram as well as the powder department and each hadseniority: over cream-department employees Baughman, Calvert,Trimble, and Waicl, who' were reinstated.The facts with regardto the latter employees have already been noted above and are rele-vant here.I-Santel]a and Odle testified, in -substance, that reinstatement ofemployees in the' cream and powder departments was based on effi-ciency throughout both departments; that ,the powder-departmentgirls, were efficient only in the 'powder department, whereas the creamemployees were more efficient throughout both departments; that ithad been the respondent's practice for some timeto use cream-de-partment employees in the powder department when there was nota full week's work in the cream department; and that the powder-department employees were not reinstated because there were enoughboth departments.With respect-to the specific powder and cream employees here inquestion,Odle testified that Newman's health interfered with herwork, and that Baughman was more efficient that Newman'in per-forming the latter's operations in the powder department.Santellatestified thatWaid was a much faster wrapper than Newman. Itdoes not appear that the respondent ever in the past refused Newmanemployment because of her health.As noted above, Baughman hadnot worked in the powder department prior to November 24, andthereafter retarded the operation of boxing there.Odle testifiedfurther that Calvert was as good as or better than Lansing on workin the powder department.. As noted above, however, Calvert had 564DECISIONS'OF NATIONALLABOR-RELATIONS BOARDnot worked in that department prior to November 24. Odle alsotestified that other employees in the cream department could doDobbins' work in the powder department ag well as she.However,Odle did not name any of such employees, and admitted that Dob-bins was a very good boxer.Odle also testified that Campbell wasoverbearing and uncongenial with other employees.Except as stated above, there is no evidence regarding the com-parative merits in the cream and powder departments of powderemployees Campbell, Dobbins, Lansing, and Newman on the oneband, and cream employees Baughman, Calvert, Trimble, and Waidon the other. In view of the fact that Campbell, Dobbins, Lansing,and Newman each had worked in both cream and powder depart-ments before "November 24; whereas Trimble, Calvert, and Baugh-man had not, and in view of the other circumstances disclosed by therecord,we do not credit the testimony of Santella and Odle asestablishing the real reason for the refusal to reinstate Campbell,Dobbins, Lansing, and Newman.In our proposed findings we proposed to dismiss the cases of Camp-bell,Dobbins, Lansing, and Newman. The Union has taken ex=ception to this portion of the proposed findings.We are of theopinion that the Union's exceptions are well taken.Under the circumstances set forth above, including the reinstate-ment of Baughman, Calvert, Trimble, and Waid, we find that'therespondent failed and refused to reinstate Vera Campbell on andafter December 13, 1937, because of her affiliation with the Union,and Helen Dobbins, Jane Lansing, and Ruth Newman-on and afterDecember 13, 1937, because of their affiliation with the Union andtheir refusal to joint the Independent.e.Lay-offs from the shipping department between November 19 andDecember 1, 1937J.R. Craig,Harold Gratias,3uRalph Smith, Joseph MulledaandNormanHeywood.On November 19 the shipping department em-ployed' 10 employees.Five were members of the Union, five werenot.Between November-19 and December 1 the five union memberswere laid off,and the five non-union members were retained.Thefive union members thus laid off are charging employees.Three ofthe five-Smith, Mulleda and-Heywood-have been reinstated.Craig and Gratias have not been reinstated.At theOctober 25 meeting of the Association,Craig spoke in favorof an affiliated organization.Smith and Heywood refused to signssGratias appeared on the pay roll under the soap department.He was transferred tothe shipping department about October 20, whether temporarily or permanently does notappear.He was working in the shipping department when laid off. ANDREW, JERGENS CO. OF CALIFORNIA565the Independent petition.Prior to his lay-off Cordery informedSmith that it would be better if he signed the Independent petition.Heywood was told by Lee Heerman, maintenance employee whosolicited him to sign\the petition, that it was his last chance. , Mul-leda first wore his union button in the plant a week or two priorto his lay-off.-The record shows that shipments of the respondent's products de-creased in November and December.33Joyner testified that his selections for lay-off were based on effi-ciency and seniority, among other things.The charging employeeshad less seniority than the employees retained in the department andit does not appear that they were more efficient than those retained.We find that the record does not sustain the allegations of thecomplaint that the respondent discriminated in regard to the hireand tenure of employment of Craig, Gratias, Smith, Mulleda, andHeywood for the reason that they joined and assisted the Union.f.Lay-offs from the soap department in January 1938(1)January 5, 1938On January 5, 1938, the Woodbui y plodder in the soap depart-ment was rendered inoperative by the burning out of a switchbox.The respondent thereupon laid off six employees who had been dis-criminatorily laid off from the soap department in November 1937,then reinstated.Blackmon.After his reinstatement on November 22, Blackmonwore his union button in the plant.As noted above, on or aboutDecember 6 Foreman Van Hove questioned Helen Rogers about hermembership in the Union, made disparaging remarks about unionsin general, stated that lay-offs were occurring because Palmer andBlackmon had not "let the Association go just like they had startedto" and added that Palmer and Blackmon would probably lose theirjobs.Blackmon was laid off on January 5, was reinstated on January7,was again laid off on that date, and was called back to work onJanuary 12.He did not return, however, until January 18.'7Blackmon was laid off on the dates in question although Nevins,with less seniority, who joined the Independent prior to January 5,was retained.The record shows a considerable amount of inter-31 It appears that a new employee, Gasser,was employed in the shipping departmentabout January 1, 1938There is uncontroverted testimony,however,that he was hiredas a prospective salesman.sr Blackmon was again laid off on January 26, 1938. There is no evidence that-thislay-off was discriminatory.We find below that Blackmon was discriminatorily dischargedon January 29, 1938. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDchangeability among employees engaged in various types of workin each department in'the plant.As noted above Blackmon had inthe past performed or could perform the work done by Nevins, andthere is no evidence that Blackmon was less efficient than Nevins.Fields.After her reinstatement on November 22, 1937, Fields wasagain laid off on January 5, and reinstated on January 17, 1938.-At the time of the January 5 lay-off,-Fields was working on apress which received soap from the Woodbury plodder, and was laidoff with other employees similarly engaged.However, Fields haddone other work in the past when the Woodbury press was out oforder or when there was no work to be done on it.Two soap-department employees, Jean Mills and Leona Phoenix,-with less seniority than Fields, were not laid off on January 5. Phoenixworked on the Woodbury wrapping machine.Although Mills wasthe operator of such a machine, she did not operate it during January,being engaged during that month, among other things, in racking soapon the pin press. Fields operated presses and picked up soap; she hadnever worked on the Woodbury wrapper but had in the past done thework Mills was doing in January and could do such work. As notedabove, the record shows a considerable amount of interchangeabilityamong employees engaged in various types of work in each departmentof the plant.There is no evidence that Fields could not perform thework of Phdenix. There is no evidence that Fields wasless efficientthan Mills or Phoenix.Phoenix was never affiliated with the Union and joined the Inde-pendent at a meeting of that organization on January 3.Mills signedan application for membership in the Union on November 3, 1937,38 butjoined the Independent during the week of January 3, 1938, and testi-fied at the hearing that she did not desire representation by the Union.-Gibblerepresented the Union at a conference between the re-spondent and the Union on November 11. After her reinstatement onDecember 15, Gribble wore her union button in the plant.At the timeof the January 5 lay-off, Gribble worked on a press which receivedsoap from the Woodbury plodder. She was reinstated on January 17.Mills and Phoenix each had less seniority, than Gribble and werenot shown to be more efficient than she. - Gribble had worked onthe wrapping - machine and had done boxing. It does not appearthat Gribble could not perform the work done by Mills and Phoenix inJanuary.Gribble had worked in the past -on many occasions whenMills and Phoenix had been laid off. Other facts in respect to Millsand Phoenix have been recited above and are also relevant in connec-tion with Gribble's case.As noted above,Mills was discriminatorily laid off on November 5 and 16, and rein=stated on November 15 and 23 ANDREW JERG'ETTS CO. OF CALIFORNIA567Murphy.After his reinstatement on December 1, Murphy engagedin an argument with Foreman Farral as to whether or not Eddington,who was laid off at the time, should be occupying Murphy's position.'During the course of the conversation, Farral called Murphy an"agitator."At the time of the January 5 lay-off, Murphy was operating theWoodbury plodder.He was reinstated on January 17 when the plod-der began to operate again.Nevins, who had joined the Independent,and who had less seniority than Murphy, was not laid off on January 5.As noted above, Murphy could do the work done by Nevins, and we donot credit Farral's testimony that Murphy was less efficient on thepin, press plodder than Nevins.During his lay-offs in November 1937 and January 1938 Murphyhad no other employment.Rhoads.After her' reinstatement on November 22, Rhoads wasengaged in picking up soap from presses, which received it from theWoodbury plodder, or in boxing soap. She was laid off on January 5,1938, and was reinstated on January 17, 1938.Rhoads had seniority over Mills and Phoenix, whom we havealready discussed above.Rhoads had in the past performed and couldperform the work done by Mills and Phoenix in January. , There isno evidence that Rhoads was less efficient than either Mills orPhoenix: ' 'G. Campbell,the sixth employee laid off from the soap departmenton January 5, had the least seniority among employees in thatdepartment.In view of the previous discriminatory lay-off of Blackmon, Fields,Gribble,Murphy, and Rhoads, their continued adherence to the-Union and the respondent's continued hostility to it, the interchange-ability of employees in the soap department, and the unexplainedpreference over these five union sympathizers of. adherents of theIndependent having less seniority, we find that the respondent con-tinued to discourage membership in the Union and encourage mem-bership in the Independent by discriminatorily laying off Blackmon,Fields, Gribble, Murphy, and Rhoads on January 5, and Blackmonon January 7, 1938.Since Campbell had the least seniority, wedo not find that his lay-off on January 5 was discriminatory.(2) January 11, 1938Pillow,as found above, had been discriminatorily laid off from thesoap department in November 1937. She was reinstated on Decem-ber 16, 1937, laid off on January 11, and reinstated on January 14,1938.Mills, whom we have discussed above, was retained on Jan-uary 11,-although she had less seniority than Pillow and was not 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDshown to be more efficient. It does not appear that Pillow couldnot perform the work being done by Mills in January.Under these circumstances, we find that the respondent discrimi-natorily'selected Pillow for lay-off on January 11, because of hercontinued adherence to the Union.(3)January 26, 1938On January 26, 1938, during the hearing in the-instant proceed-ing, the respondent again laid off six of the employees who had-beendiscriminated against in November 1937 and earlier in January1938.Forelady Eckland informed them that the lay-off was dueto the fact that a number of employees were attending the hearing.Blackmon, G. Campbell, Fields,andRhoadswere laid off for Jan-uary 27 and 28,Dribblefor January 28,39 andPillow,for January27, 28, and 31.Since it does not appear that employees with less seniority thanBlackmon or G. Campbell were retained for January 27 and 28, wedo not find that their lay-offs during this period were discriminatory.However, Mills, with less eniority than the other four employees, wasretained.From the facts which we have already set forth, we findthat by her retention in preference to Fields, Rhoads, Gribble, andPillow during this period, the respondent discriminated againstthem, discouraging membership in the Union and encouraging mem-bership in the Independent.Fields and Gribble had no other em-ployment during their lay-offs in November and January.(4)January 27, 1938Van Holm.We have found above that the respondent discrimi-natorily laid off Van Holm in November, then reinstated her.Therespondent laid her off again on January 27.Forelady Eckland told her that employees were being laid offbecause there was no work for them to do, and that the lay-off wastemporary.Van Holm testified on January 31. The record doesnot reveal whether or not she has been reinstated.Mills, who was retained, had less seniority than Van Holm.VanHolm could do the work Mills was engaged in during January.There is no evidence that Van Holm was less efficient than Mills.Under the circumstances set forth above, including the retentionof Mills, we find that Van-Holm was, again laid off on January 27,1938, because of her affiliation with the Union.'89 Shehad already asked for leave to attend the hearing on January 27 ANTDREW JEIRGENSCO. OF CALFEORMA569 -(5)January31, 1938Watkinson,as found above, was discriminatorily laid off in No-vember, 1937.She was reinstated on November 22.Watkinsonwas laid off for January 31.Mills,who. was retained, had less seniority thanWatkinson.Arnold, who was also retained also had less seniority than Watkin-son.Arnold had applied for membership in the Union on October30, 193740 but had joined the Independent in the first part of Jan-uary 1938, and testified at the hearing on January 13 that she didnot desire representation by the Union.Watkinson was experiencedin almost all types of work in the soap department. In previousyears during slack periods Watkinson and other senior employeeswere not laid off but were put to work on presses, and junior em-ployees were laid off; whereas on January 31, Mills and Arnold,employees junior to Watkinson, were placed on presses and Watkin-son was laid off for that day.There is no evidence that Watkinsonwas less efficient than either Mills or Arnold.Under the circumstances above set forth, including the retentionof Mills and Arnold, we find that Watkinsonwas againlaid off forJanuary 31, 1938, because of her affiliation with the Union.During her lay-off s in November and January, Watkinson had noother employment.3.The discharge of Blackmon on January 29, 1938We have noted above that the respondent discriminatorily laidoff Blackmon on November 5, 1937, and again on January 5 and 7,1938.Blackmon was recalled on January 12 and returned to workon January 18.He was laid off on January,26 and testified at'thehearing on January 27.The respondent discharged him on January29, when he came to the plant to collect his pay, allegedly because hefalsified his employment application and because he had a criminalrecord.About December 15, -1937, a new set of rules were posted in theplant.These rules set forth, for the first time, among other causesfor discharge, violation of any criminal law, and falsification ofapplication for employment.On January 27, 1938, when Blackmon was testifying at the hear-ing, counsel for the respondent informed Office Manager Meeker thatlie had a "hunch" that Blackmon had a criminal record, and that hecould impeach Blackmon's testimony with such a record.Meeker40We have found above that Arnold was discriminatorily laid off on November 5, andreinstated on November 22 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereupon requested General Manager Rothenberg to obtain therequisite information.Rothenberg proceeded to the police station atBurbank and received information there that Blackmon had beencharged with breaking and entering in Hamtramck, Michigan, inJuly 1933, that the charge had -been reduced to loitering, and thatBlackmon had been sentenced to a 90-day. term in the Detroit Houseof Correction; that he,had been. arrested in June 1934, in BeverlyHills, California, on' a, charge of vagrancy ;41 and- that he had beenarrested for drunkenness in Burbank in 1935.Upon the basis of this information Rothenberg, according to histestimony, concluded that Blackmon had falsified his employmentapplication by noting thereon that he had lived -in Burbank from1932 to 1933,42 and decided to discharge him because of such allegedfalsification and because of his criminal record.The informationsupplied by the Burbank police station clearly did not supportRothenberg's asserted conclusion that Blackmon had falsified hisemployment application.For aught that Rothenberg knew, althoughBlackmon had spent-90 days in a Michigan jail during. 1933, he mightstill truthfully have, represented that he lived in Burbank from 1932to 1933.Rothenberg made no further inquiry into the truthfulnessof this representation.He admitted that the application form didnot request information concerning past imprisonment.Under thesecircumstances we do not credit Rothenberg's claim' that he concludedthat Blackmon had falsified his employment application.On January 29 Meeker, in the presence of Geneau, asked Blackmonif the information which the respondent had, concerning his criminalrecord, was true.Blackmon stated that the charge of breaking andentering was not, but admitted he had served a term in- the Houseof Correction.Meeker called Blackmon's attention to the respond-ent's rules regarding discharge for violation of criminal law and fur-ther called his attention to the fact that he had failed to mentionthe jail sentence or the time spent in Michigan in his application41The Beverly hills Police Department informed counsel for the Board by letter datedFebruary 23, 1938, that Blackmon's name was not in its files.Blackmon denied that heHills on hisown request, since he had not sufficient funds for a lodging42The precise information appearing on the employment application, dated August 1, 1934, upon whichthe respondent relies, is the following In answer to the question "How long have you lived in Burbank?"Blackmon answered "2 years " Under "Record of Previous Experience" Blackmon stated in part asfollowsFromToName of employerAddressNature of workReason forleaving19311932Part time "Cooking"_________Long Beach___Cooking_______Quit.19321933Odd jobs & Cooking__________Burbank______Cooking_______No more work19331934Odd jobs---------------------Burbank______GenWork____ AN'DRE'W JERG'ENSI CO. OF CALIFORNIA-571blank and informed him he was discharged. ` Meeker testified asfollows in this connection : "I did tell him that if he had made known,this record' that that would have been an entirely different matter,that it wasn't so much-I don't know as I told him -just this way-itwasn't so much the fact that we had just-that he had this record,as it was that he had not made it known, and that he had made state-,ments on his application blank which were not true." Thus Meekerallegedly attributed the discharge primarily, not to Blackmon's crim-inal 'record, but to his failure to disclose this fact when he appliedfor employment. ' The application blank did not call for-such in-formation, and after the posting of the rules on December 15 therespondent did 'not require employees to report if they had anyprevious criminal record.No employees other than Blackmon wereinvestigated.Although Rothenberg and Meeker denied having 'knowledge ofthe criminal record , prior to January 27, and Meeker testified thathe -had ascertained before discharging Blackmon that no representa-tive of the management had such knowledge, Blackmon's jail sen-tence was the subject of "common gossip" in the plant; employees inthe shipping department, including Bryan, used to engage in banterwith him regarding it; and' the "hunch" of respondent's counsel- as toBlackmon's criminal record remains unexplained by 'the respondent:-Since Rothenberg did not claim that he would have dischargedBlackmon because of his criminal conviction alone, since Meeker'sabove-mentioned testimony indicates that Meeker purportedly wouldnot have discharged Blackmon because of a criminal conviction alone,since the respondent did not establish its rule with respect to, dis-charge for violations of the criminal law until long after Blackmon'sconviction, and since his jail sentence was common knowledge amongemployees at the plant, we find that the respondent did not dischargeBlackmon because he' had been convicted on the charge of loiteringin 11933.Furthermore, we have found that the respondent did notin fact believe that his application had been falsified.Moreover,we do not credit the respondent's claim that it discharged Blackmonfor his failure to reveal his conviction because it does, not appearthat the respondent required any such disclosures of its employees.In view of the respondent's past acts of discrimination against Black-mon, his prominent union activity, the -respondent's anti-union cam-paign, and Foreman Van Hove's statement to Helen Rogers aboutDecember 6, 1937, noted above, that "Palmer and Blackmon wouldprobably lose their jobs," we find that the respondent dischargedBlackmon because of his affiliation with and activity in the Union.There is no showing that his past record in any way, affected Black-mon's efficiency or trustworthiness as an employee, and we are of 572DECISIONSOF NATIONALLABOR RELATIONS BOARDthe opinion that it will effectuate the policies of the Act to order his,reinstatement.We find that the respondent discriminated in regard to the hireand tenure of employment of the charging employees listed in Ap-pendix "A" and Appendix "B," thereby discouraging membership inthe Union and encouraging membership in the Independent, and thatthe respondent thereby interfered with, restrained, and coerced itsemployees in their exercise of the rights guaranteed in Section 7 ofthe Act.We find that the record does not support the allegations ofthe complaint that the respondent discriminated against the em=ployees named in Appendix "C" and Appendix "D"- in regard totheir hire and tenure of employment, thereby discouraging or en-couraging membership in a labor organization.C..The' alleged refusal to bargain collectivelyOn November 4, 1937, the Union requested the respondent for ex-clusive, recognition.The respondent denied knowledge that the Unionrepresented a majority and asserted its willingness to, abide by aBoard determination of the question concerning representation.On November 8, 1937, the Union' filed with the Board its petitionfor certification.On November 11, 1937,,the Union and the respondent met withHoward, an agent of the ,Board. The respondent requested that thequestion of representation be resolved by an election.Howard 'statedthat since charges had been -filed they "would have to be cleared upbefore an election - . . . or before any further informal hearingcould be held."The respondent agreed to a cross-check of unionmembership application cards against the respondent's pay roll withthe understanding that such cross-check "would, have no effect" uponthe issue, of recognition and with the further understanding thatauthority to recognize a collective bargaining representative wouldhave to come from the Cincinnati office of the respondent.On November 12, 1937, Howard made the cross-check in Rothen-berg's office in the presence of Rothenberg and Palmer and announcedthat the Union represented 64 per cent of the employees involved inthe cross-check.On or about November 15, 1937, Prior, acting for the Union, re-quested Rothenberg for exclusive recognition.Rothenberg remindedPrior of the understanding reached with Howard and stated thathe had forwarded the result of the cross-check to the respondent'sCincinnati office.Thereafter, neither the Union nor the respondent communicatedwith the other with respect to the issue of recognition. ANDREW JE'RGENiS "CO. OF CALIFORNIA573Under these circumstances, we do not conclude that the respondentrefused to bargain within the meaning of Section 8 (5) of the Act.We -find that the record does not support the allegation of thecomplaint that the respondent refused to bargain collectively withthe Union as the exclusive representative of its employees.In view of the foregoing it is unnecessary to make any determina-tion as to representation by the Union of a majority in the appro-priate unit.IV. THE EFFECT OF THEUNFAIR LABORPRACTICES UPON COMMERCEWe find that the activities of the respondent set forthin SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several,States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the conditions, which existedprior to the commission of the unfair labor practices.We have found that the respondent dominated and interferedwith the formation and administration of and contributed supportto the Association.Our finding would ordinarily warrant the issu-ance of an order directing the respondent to disestablish the organiza-tion as a representative of its employees for the purposes of collectivebargaining, but we shall withhold such an order since it is apparentfrom the record that this labor organization has been replaced by theIndependent.However, in order to bar a resumption or repetitionof the activities which constituted the unfair labor practices, weshall order the respondent to cease and desist from dominating, in-terfering with, or contributing support to, the Association.We have found that the respondent has dominated and interferedwith the formation and administration of and contributed support tothe Independent. Its continued existence is a consequence of vio-lation of the Act, thwarting the purposes of the Act and renderingineffective a mere order to cease the unfair labor practices.43 In orderto effectuate the policies of the Act and free the employees of therespondent from such domination and interference and the effects41Consolidated Edison Companyv. N. L.R. B , 305 P S. 197. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof, which constitute a continuing obstacle to the exercise by theemployees of the rights guaranteed them by the Act, we shall orderthe respondent to refrain from recognizing the Independent, andwithdraw' all recognition, if ant, from the Independent, as repre-sentative of the respondent's employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, ratesof pay, hours' of employment and conditions of work, and to dis-establish it as such representative.44We have found that the respondent discriminated in regard tothe hire and tenure of employment of the charging employees namedin Appendix "A" and Appendix "B." Since the respondent hasAlready reinstated the employees ' named in Appendix "B," we shallnot order the respondent to reinstate theni.45The respondent, how-ever, has not reinstated the employees named in 'Appendix "A.746We shall. therefore order the respondent to offer to the employeesnamed in Appendix "A" reinstatement to their former or substan-tially equivalent positions.The offer of reinstatement shall be with-out prejudice to their seniority and other rights and privileges andshall be effected in the following manner:All employees hired after-the dates wheli the respondent discriminated against the employeesto-be offered reinstatement, shall, if necessary to provide employment,for those to be offered reinstatement, be dismissed. If, thereupon,.by reason of a reduction in force there is not sufficient employmentimmediately available for the remaining employees, including thoseto be offered reinstatement, all available positions shall be distributedamong such remaining employees in accordance with the respondent's.usualmethod of reducing its force, without discrimriation againstany employee because of his union affiliation or activities, following.a 'system of seniority to such extent as' has been applied prior-toNovember 3, 1937; in the conduct of the respondent's business.Thoseemployees remaining after such distribution for whom no employ-ment is immediately available, shall be placed upon a preferential44N. L. R B. v Pennsylvania Gi eyhound Lines, Inc, et al,303 U. S. 261.4GAppendix "B" includes the names- of Sue Fields, Mildred Gribble, Ilene Pillow,, RuthRhoads, and'Eudalia Watkinson.We have found above that Fields, Pillow and Rhoads werediscriminatorily laid off on January 26, 1938.However, Fields and Rhoads were only laidoff for January 27 and January 28; Pillow, for January 27, January 28, and January 31.Gribble on January 26 requested the day off on January 27, but was discriminatorily laidoff on January 26 for January 28Watkinson was discriminatorily laid off for January 31and received word to return to work the next day. Although the record does not showwhether or not each of the employees named, except Rhoads, in fact returned to work orwere reinstated, each of them was laid off only for a definite day or days, and presumablyreturned to her employment at the expiration of her lay-off period.Rhoads testified onJanuary 31 that she had asked for that day off. Under these circumstances we haveIncluded the five employees among those already reinstated48We have included in Appendix "A" the name of Dolores Van Holm, since, as we havefound above,she was discriminatorily laid off on January 27,1938, and merely told thatthe lay-off was temporary. In contrast to the cases of Fields, Gribble, Pillow; Rhoads, andWatkinson, it does not appear that Van Holm's lay-off was confined to any definite period. ANDREW J'ERGENSI CO. OF CALIFORNIA575listprepared in accordance with the principles set forth in theprevioussentence, and shall, thereafter, in accordance with such list,be offered employment in their former or in substantially equivalentpositions,as such employment becomes available and before otherpersons arehired for such work.By laying off or by discharging or by delaying the reinstatement of,or by refusing to reinstate the employees named in Appendix "A" andAppendix -"B," the respondent has discriminated in regard to theirhire and tenure of employment.Accordingly, we shall order therespondent 'to make payment °to each of the employeesnamed inAppendix "A" and Appendix "B" an amount equal to that which eachwould normally have earned as wages during the period or periodsfrom the date or. dates of discrimination to the date or dates of the.l:einstatement of, the offer of reinstatement to, or, placement uponthe preferential list of, each employee, less his or her net earnings,-,"during that period or those periods, had the respondent not discrimin-ated in regard to his or her hire or tenure of employment 4aWe have found that the respondent has not discriminated in regard-Appendix "C." These employees have not been reinstated 49 in viewof the -respondent's unfairlabor practices as set forth in Section IIIabove, there is grave danger that the respondent will not reinstate theemployees listed in Appendix "C," even if their former or substantiallyequivalent positions are open. In order to effectuate the policies of1 be Act, we will require the respondent to include the employees namedinAppendix "C" upon -the preferential list -referred to above, or ifBy "net earnings" is meant earningslessexpenses, such as for transportation, roomand board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfulMatterof Crossett Lumber CompanyandUnst¢d Brotherhood of Carpenters and Joiners of Anaerica,Lumber and'Sawmill Workers Union, Local2590, 8 N. L R B: 440. Monies received forwork perfoimed upon Fedeial, state, county and municipal or other work-relief-projectsare not considered as earnings, but shall be deducted from the sum due the employee, andthe amount thereof shall be paid over to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which supplied the funds for saidwork-relief'piojeets.Matter of Republic Steel CorporationandSteelWorkers OrganizingCommittee, 9N. L. R . B 219, enf'dN. L. R B. v. Republic Steel Corp,107 F. (2d) 472,(C. C A 3), cert granted May 20, 194048During Blackmon's lay-off of January 7, 1938, he was recalled to work, as noted aliove,on January 12, but failed to return until January 18He is not entitled to back pay be-tween January 12 and January 18, 1938.During their lay-offs during the last week inJanuary 1938, Fields testified at the hearing on January 28 ; Pillow, Van Holm, andWatkinson on January 31Since these employees presumably would not have worked onthe days they testified, they are not entitled to back pay for those days.Gribble requestedthe day of January 27 off, and is not entitled to back pay for that day. She testified onJanuary 28, liov eNci, and, the record shows that she would have testified on January 27, ifshe had not been laid off for January 28Under these circumstances Gribble is entitled toback pay,for January 28, 193840Appendix "D" lists the employees who were not discriminated against, and who havebeen reinstated.- 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDno need for that preferential list arises, upon a similar preferentiallist, to be'offered reinstatement in accordance with the principles setforth above in connection with the reinstatement of employees.50VI. THE PETITIONIn view of the lapse of time since the filing of the petition for in-vestigation and certification of representatives, we shall dismiss the,petition without prejudice.Upon the basis of,the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.tion, and Soap & Cosmetic Workers Union, No. 21361' and IndependentSoap & Cosmetic Workers Union, Inc. are labor organizations withinthe meaning of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of Andrew Jergens Employees' Associationand Independent Soap & Cosmetic Workers Union, Inc. and contribut-ing support to them, has engaged and is engaging in 'unfair laborpractices within the meaning of Section 8 (2) of the Act.3.The respondent, by discriminating in regard to the hire andtenure of employment of the employees named in Appendix "A" andAppendix "B," has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.4.The respondent, by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in. unfair labor practices within'the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2" (6) an4 ;(7) ofthe Act.6.The respondent has not engaged in unfair labor practices within,the meaning of Section 8 (5) of the Act.'7.The respondent has not discriminated in regard to the hire andtenure of employment of the employees named in Appendix "C" andAppendix "D" within the meaning of Section 8 (3) of the Act.50Matter of Benjamin Levine,doingbusiness under the name and style of EstelliteFixtures CompanyandInternational Brotherhood of Electrical Workers,LocalUnion No.438,6N L R B 400;Matter of American Manufacturing ConcernandLocal No. 6,Organized Furniture Workers,7 N. L R B. 753;Matter of American Numbering MachineCompanyandInternationalAssociationof Machinists, District #15,10 N. L. R B. 536 ANDREW JERGE'N CO. OF CALIFORNIA5'77ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the `National Labor Relations Board hereby orders that AndrewJergens Company of California, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in Soap & Cosmetic Workers Union,No. 21361, or any other labor organization of its employees, by dis-charging, laying off, delaying the reinstatement of, or refusing to re-instate any of its employees or by discriminating in any other mannerin regard to hire or tenure of employment;(b) In any manner dominating or interfering with the administra-tion of Andrew Jergens Employees' Association or Independent Soap& Cosmetic Workers Union, Inc., or with the formation or adminis-tration of any other labor organization of its employees, or contributing support to Andrew Jergens Employees' Association or In-dependent Soap & Cosmetic Workers Union, Inc. or to any other labororganization of its employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board-findswill effectuate the policies of the Act :(a)Refrain from recognizing, and withdraw all existing recog-nition, if any, from Independent Soap & Cosmetic Workers Union,Inc. as a representative of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of work,and completely disestablish Independent Soap & Cosmetic WorkersUnion, Inc., as such representative;(b)Offer to the employees named in Appendix "A" immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges, in the manner set forth in the section entitled "Theremedy" above, placing ' those employees for whom employment isnot immediately available upon a preferential list in the mannerset forth in said section;3234 28-42-vo 1 27--38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Include the employees named in Appendix "C" upon thepreferential list referred to in paragraph 2 (b) above, or place themupon a similar list, in the manner set forth in the section entitled"The remedy" above, and refrain from -discriminating against them,or any of the employees on said list, when employment becomesavailable ;(d)Make whole the employees named in Appendix "A" andAppendix "B" for any loss of pay they' have suffered by reason ofthe respondent's discrimination in regard to their hire and- tenureof employment by payment to each employee of a sum of moneyequal to. that which each normally would have earned as wagesduring the period or periods from, the date or dates of the discrim-ination to the, date or dates of, the reinstatement, offer of reinstate'-ment, or placement on the preferential list, of or to each employee,as the case may be, in the manner set forth, in 'the section entitled"The remedy" above, less the net earnings 51 of-each employee dur-,ing such period or periods, deducting, however, from the amountotherwise due to each, monies earned by such employee during suchperiod or periods for work performed upon Federal, State, county,'municipal or other work-relief projects and pay over the amountso deducted to the appropriate fiscal agency of the Federal, State,County, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(e)Post immediately in conspicuous places at its plant, andmaintain for a period of at least sixty (60) consecutive days from. -the date of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which it-is orderedto cease and desist in paragraphs 1 (a), (b), and (c) of this Order;(2) that the respondent, will take the affirmative action set forthin paragraphs- 2 (a), (b), (c); and (d) of this Order; (3) that therespondent's employees are free to become or remain members ofSoap' and Cosmetic 'Worker's Union, No. 21361, and the respondentwill 'not discriminate against any employee because of membershipor activity in that organization;' (f)Notify the Regional Director, of the Twenty-first Region inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that thecomplaintbe, and it herebyis,dismissed in so far as it alleges that the respondent has engagedin unfair labor practices within the meaning of Section 8 (5) ofthe Act; and in so far as it alleges that the respondent discriminated11Seesupra,footnote 47. ANDREW JE'RG'ENS CO. OF CALIFORNIA579in regard to the hire and tenure of employment of the employeesnamedin Appendix "C" and Appendix "D."AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives be, and it hereby is, dismissed, withoutprejudice.APPENDIX ASuzanne AdamsWilliam G. BlackmonJune BrownVera CampbellHelen DobbinsLloyd H. EddingtonMary GraceyMelba GrafstromFlorence ArnoldClementine BaylessGlen Campbell-Lola CoxSue FieldsMildred GribbleLena HolmesJean MillsLeslie ChatfieldJ.H. CraigGrace Louise BruceNorman HeywoodLula JohnsonJoseph MulledaAPPENDIX BKatherine HayesDorothy HolmesJane LansingRuth NewmanRalph PalmerVirginia ReidDolores Van HolmEd YoungC. F. MurphyShea PaysingerIlene PillowRuth RhoadsBetty RoweArlene StewartEudalia WatkinsonMarie WorcesterAPPENDIX CAPPENDIX DHarold GratiasVelmaRainwater' 'Helen RogersRalph SmithNancy Williams